SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

SMART MODULAR TECHNOLOGIES, INC.,

SMART MODULAR TECHNOLOGIES (EUROPE) LIMITED,

and

SMART MODULAR TECHNOLOGIES (PUERTO RICO) INC.,

as Borrowers,

THE OTHER OBLIGORS NAMED HEREIN,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Administrative Agent

Dated as of April 30, 2007

1

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”),
is entered into as of April 30, 2007 by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as the arranger,
administrative agent and security trustee for the Lenders (“Agent”), and, on the
other hand, SMART MODULAR TECHNOLOGIES, INC., a California corporation, as
successor by merger to Modular Merger Corporation, a California corporation (“US
Borrower”), SMART MODULAR TECHNOLOGIES (EUROPE) LIMITED, a company incorporated
under the laws of England and Wales (“UK Borrower”), SMART MODULAR TECHNOLOGIES
(PUERTO RICO) INC., an exempted company organized under the laws of the Cayman
Islands (“PR Borrower”, and together with US Borrower and UK Borrower, each
individually referred to herein as a “Borrower”, and individually and
collectively, as the “Borrowers”), and the other Obligors identified on the
signature pages hereof.

RECITALS

WHEREAS, Borrowers, the persons party thereto as lenders (the “Original
Lenders”), Wells Fargo Foothill, Inc., a California corporation, as
administrative agent (the “Original Agent”), and the persons party thereto as
obligors have previously entered into that certain Amended and Restated Loan and
Security Agreement, dated as of March 28, 2005 (as further amended to the date
hereof, the “Original Loan Agreement”), pursuant to which, among other things,
the Original Lenders have provided certain loans and other financial
accommodations to Borrowers, which obligations were guaranteed by certain
affiliates of the Borrowers;

WHEREAS, the Borrowers have requested that certain amendments be made to the
Original Loan Agreement to, among other things, (i) increase the Maximum
Revolver Amount available under this Agreement, (ii) amend certain financial
covenants applicable to the Borrowers, and (iii) make certain other changes to
the terms and provisions of the Original Loan Agreement;

WHEREAS, the Lenders are willing to continue to make loans and provide other
financial accommodations to the Borrowers and Agent is willing to continue to
act as administrative agent and security trustee for the Lenders, all on the
terms and conditions set forth herein; and

WHEREAS, the parties hereto have agreed to amend and restate the Original Loan
Agreement in its entirety as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of any Obligor or any of its Subsidiaries.

“Addendum to Intercompany Subordination Agreement” means that certain Addendum
to Second Amended and Restated Intercompany Subordination Agreement, dated as of
April 30, 2007, executed by Smart Modular Malaysia.

“Additional Documents” has the meaning set forth in Section 4.4(c).

“Administrative Borrower” has the meaning set forth in Section 17.12.

“Advance” means each individually and “Advances” means collectively, the US
Borrower Advances, the PR Borrower Advances and the UK Borrower Advances.

“Adjusted EBITDA” means, with respect to any period, Parent and its
Subsidiaries’ Consolidated Net Income, minus, without duplication and to the
extent included in determining such Consolidated Net Income, extraordinary gains
and interest income, plus, without duplication and to the extent excluded in
determining such Consolidated Net Income, (i) extraordinary or other
non-recurring non-cash losses, (ii)  interest expense, (iii) income taxes, and
(iv) depreciation and amortization, in each case for such period, as determined
in accordance with GAAP.

“Adjusted Quick Ratio” means, as of any date of determination, the ratio of
(i) the sum of Aggregate Accounts Receivable plus Aggregate Unrestricted Cash
Equivalents minus Aggregate Accounts Payable to (ii) the Maximum Revolver
Amount.

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of Section 7.13 hereof: (a) any Person which owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership or joint venture in
which a Person is a partner or joint venturer shall be deemed an Affiliate of
such Person.

“Agent” means Wells Fargo, in its capacity as administrative agent and security
trustee for the Lender Group and the Bank Product Providers hereunder and under
certain of the other Loan Documents, and any successor thereto.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means, with respect to any Borrower, the Deposit Account of
Agent for such Borrower identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Obligors to Agent under this
Agreement or the other Loan Documents and any other Liens at any time granted or
assigned to Agent under any of the Loan Documents.

“Aggregate Accounts Receivable” means, as of any date of determination, the
aggregate amount of Accounts owing to any of (i) US Borrower, (ii) UK Borrower
and (iii) PR Borrower, which were created in the ordinary course of such
Borrower’s business and arise out of the sale of goods or rendition of services
by such Borrower.

“Aggregate Accounts Payable” means, as of any date of determination, the
aggregate amount of all accounts payable owed by any of (i) US Borrower, (ii) UK
Borrower and (iii) PR Borrower.

“Aggregate Unrestricted Cash Equivalents” means, as of any date of
determination, the aggregate amount of cash and Cash Equivalents which are
unrestricted in accordance with GAAP and owned by any of (i) US Borrower,
(ii) UK Borrower and (iii) PR Borrower.

“Agreed Currency” means (a) Dollars, and (b) the lawful currency of each
Specified State and the Euro. If, after the designation by Agent of any currency
as an Agreed Currency, (i) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (ii) such currency is, in the
determination of Agent, no longer readily available or freely traded or (iii) in
the determination of Agent, an equivalent amount of such currency valued in
Dollars at the applicable Exchange Rate is not readily calculable, Agent shall
promptly notify Administrative Borrower, and such currency shall no longer be an
Agreed Currency until such time, if ever, as Agent agrees to reinstate such
currency as an Agreed Currency.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Assignee” has the meaning set forth in Section 14.1.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any officer or employee of Administrative Borrower
listed on Schedule A-2, as such Schedule may be amended by Administrative
Borrower upon three (3) days’ prior written notice to Agent.

“Bank Product” means of the following financial accommodations extended to any
Obligor or any of its Subsidiaries by a Bank Product Provider: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by any Obligor or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligor or any of the
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements for the payment of money, whether absolute or contingent, due
or to become due, now existing or hereafter arising, and including all such
amounts that any Obligor or any of the Subsidiaries are obligated to reimburse
to Agent or any member of the Lender Group as a result of Agent or such member
of the Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to any Obligor or any of the
Subsidiaries.

“Bank Product Provider” means any Lender or any of their respective Affiliates.

“Bankruptcy Code” means, as applicable, (i) title 11 of the United States Code,
(ii) the Insolvency Act 1986 (and such secondary legislation as refers thereto);
or (iii) any similar legislation in a relevant jurisdiction, in each case, as in
effect from time to time.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate in its Permitted Discretion (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of the requested Interest Period) are
offered to major banks in the London interbank market 2 Business Days prior to
the commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of an
extant LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate
Loan) by Administrative Borrower in accordance with this Agreement, which
determination shall be conclusive in the absence of manifest error.

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means any Advance or portion thereof that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” means zero percentage points (0.00%).

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) that is subject to Title IV of ERISA for which any Obligor or ERISA
Affiliate of any Obligor has been an “employer” (as defined in Section 3(5) of
ERISA) within the past six years, a “defined benefit plan” (plano de benefícios
definidos) established by a “public or private pension fund” (entidade fechada
ou aberta de previdência complementar) for which any Obligor or any Subsidiary
has been a “sponsor” (patrocinador, instituidor ou contratante de plano de
benefícios coletivo) (as all such terms are defined or used in Brazilian
Complementary Law 109, dated May 29, 2001, and in the applicable regulations
issued thereunder by the Brazilian Superintendency of Private Insurances
(Superintendência de Seguros Privados) and Secretary of Private Pension Funds
(Secretaria de Previdência Complementar)).

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board of directors (or comparable managers).

“Books” means all of each Obligor’s now owned or hereafter acquired books and
records (including all of their Records indicating, summarizing, or evidencing
their assets (including the Collateral) or liabilities, all of each Obligor’s
and the Subsidiaries’ Records relating to their business operations or financial
condition, and all of their goods or General Intangibles related to such
information).

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), in each case, to a Borrower.

“Business Day” means any day that is not (a) a Saturday or a Sunday, or (b) any
day on which banks are authorized or required to close (i) in the case of any
Obligor, in the State of California, (ii) in the case of PR Borrower, the
Commonwealth of Puerto Rico or (iii) in the case of UK Borrower, England and
Scotland, except that, in any case if a determination of a Business Day shall
relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day
on which banks are closed for dealings in Dollar deposits in the London
interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all cash expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP; provided however, that solely for purposes of calculating compliance
with Section 7.18 of this Agreement, cash expenditures that are capital
expenditures as determined in accordance with GAAP and made with proceeds
resulting from (1) the sale or disposition of property of any applicable Person
or (2) payment by an insurer under any insurance policy as a result or any
casualty or loss related to property insured under such insurance policy of the
applicable Person shall not be included in calculating the aggregate amount of
cash expenditures that are capital expenditures of such Person and its
Subsidiaries.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means, collectively, US Cash Equivalents and Foreign Cash
Equivalents.

“Cash Management Account” has the meaning set forth in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance reasonably satisfactory to Agent, each of which is among any
Obligor or one of the Subsidiaries, Agent, and one of the Cash Management Banks.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

“Cayman Deed of Charge” means each individually and “Cayman Deeds of Charge”
means collectively, with respect to the Obligor Collateral of each Cayman
Obligor, a deed of charge between such Cayman Obligor and the Agent, as each
Cayman Deed of Charge may be amended, supplemented and/or otherwise modified
from time to time.

“Cayman Obligor” means each individually and “Cayman Obligors” means
collectively, Parent, Cayman Parent II, Cayman Parent III, Cayman Parent IV,
Foreign Holdings and PR Borrower.

“Cayman Parent II” means SMART Modular Technologies (Global), Inc., an exempted
company organized under the laws of the Cayman Islands.

“Cayman Parent III” means SMART Modular Technologies (DH), Inc., an exempted
company organized under the laws of the Cayman Islands.

“Cayman Parent IV” means SMART Modular Technologies (CI), Inc., an exempted
company organized under the laws of the Cayman Islands.

“Cayman Pledge Agreements” means, collectively, (a) the equitable mortgage and
charge in respect of the shares issued by Cayman Parent II, (b) the equitable
mortgage and charge in respect of the shares issued by Cayman Parent III,
(c) the equitable mortgage and charge in respect of the shares issued by Cayman
Parent IV and (d) the equitable mortgage and charge in respect of the shares
issued by Foreign Holdings (and each, a “Cayman Pledge Agreement”), as each may
be amended, supplemented and/or otherwise modified from time to time.

“Cayman Share Issuer Undertakings” means duly executed undertakings from each of
PR Borrower, Cayman Parent II, Cayman Parent III, Cayman Parent IV and Foreign
Holdings in or substantially in the form attached to the relevant Cayman Pledge
Agreement.

“Cayman Share Transfer Forms” means a duly executed and undated share transfer
forms in or substantially in the form attached to the relevant Cayman Pledge
Agreement.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means (a) other than the Permitted Holders, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 50% or
more of the Stock of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(“Voting Stock”); (b) Parent ceases to own, directly or indirectly, and control
100% of the outstanding Stock of the Obligors other than as a result of a
transaction permitted under Section 7.3 or Section 7.4, or (c) a majority of the
members of the Board of Directors of Parent do not constitute Continuing
Directors, or (d) any Obligor ceases to own, directly or indirectly, and control
100% of the outstanding Stock of each of its Subsidiaries extant as of the
Closing Date other than as a result of a transaction permitted under Section 7.3
or 7.4.

“Closing Date” means the date of the effectiveness of this Agreement pursuant to
Section 3.1.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all personal property and assets and interests in assets and
proceeds thereof now owned or hereafter acquired by any Obligor in or upon which
a Lien is granted to Agent (or any other Person for the benefit of the Lender
Group and the Bank Product Providers) under any of the Loan Documents, including
without limitation, the Obligor Collateral.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commercial Tort Claim Assignments” has the meaning set forth in Section 4.4(b).

“Commitment” means, with respect to each Lender, its Commitment and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name on Schedule C-1 or in the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder, as may be
reduced or increased from time to time in accordance with the provisions of
Section 14.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 or any other form that is in form and substance reasonably
satisfactory to Agent delivered by the chief financial officer of Parent to
Agent.

“Consolidated Net Income” means, for any specified period, the net income or
loss of Parent and its Subsidiaries determined for such period on a consolidated
basis in accordance with GAAP.

“Continuing Director” means (a) any member of the Board of Directors of Parent
who was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors of Parent
after the Closing Date if such individual was appointed or nominated for
election to such Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors of Parent in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors (or
comparable managers) of Parent and whose initial assumption of office resulted
from such contest or the settlement thereof and (c) any director who was elected
to the Board of Directors pursuant to the Shareholders Agreement.

“Control Agreement” means a control agreement, that is in form and substance
reasonably satisfactory to Agent, executed and delivered by an Obligor, Agent,
and the applicable securities intermediary (with respect to a Securities
Account) or a bank (with respect to a Deposit Account).

“Copyright Security Agreement” means a copyright security agreement executed and
delivered by any Obligor in favor of Agent, with respect to the copyrights owned
by such Person, substantially in the form of Exhibit C-4 or any other form that
is in form and substance reasonably satisfactory to Agent, as amended,
supplemented and/or otherwise modified from time to time.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1, as such Schedule may be updated from time to time
upon notice to Agent and in accordance with the terms of this Agreement.

“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

“Dollars” or “$” means United States dollars.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

“Environmental Actions” means any complaint, summons, citation, notice, action,
directive, order, claim, litigation, third party investigation, judicial or
administrative proceeding, or judgment of which any Obligor or Subsidiary is
subject or affected by, involving (a) violations of Environmental Laws by any
Obligor or any Subsidiary, or (b) releases of Hazardous Materials (i) at or from
any assets or properties of any Obligor, any Subsidiary, or any of their
predecessors in interest, (ii) from adjoining properties or businesses on to any
property of any Obligor, or any Subsidiary, (iii) from or at any facilities
which received Hazardous Materials generated by any Obligor, any Subsidiary, or
any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, decision, by-law, order, ordinance, code,
binding and enforceable guideline, binding and enforceable written policy,
treaty, directive, guidance document or rule of common law now or hereafter in
effect and in each case as amended, or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment in each case, to the extent binding on any Obligor or any
Subsidiary, relating to the environment, the effect of the environment on
employee health and safety, or Hazardous Materials, including, without
limitation: (i) with respect to the United States, Comprehensive Environmental
Response Compensation and Liability Act, 42 USC §9601 et seq. (“CERCLA”); the
Resource Conservation and Recovery Act, 42 USC §6901 et seq. (“RCRA”); the
Federal Water Pollution Control Act, 33 USC § 1251 et seq; the Toxic Substances
Control Act, 15 USC § 2601 et seq; the Clean Air Act, 42 USC § 7401 et seq.; the
Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990,
33 USC § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act,
49 USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC §651
et seq. (but only to the extent it regulates occupational exposure to Hazardous
Materials); (ii) with respect to Brazil, Federal Law 6,938, dated August 31,
1981, which creates the Federal Environmental Policy, Federal Law 9,433, dated
January 8, 1997, which creates the Federal Water Resources Policy, Federal Law
4,771, dated September 15, 1965, which establishes the Forest Code, Federal Law
7,347, dated July 24, 1985, which governs class actions in respect of
environmental damages, Federal Law 9,605, dated February 12, 1998, which
establishes criminal and administrative penalties for environmental damages,
resolutions issued by Federal Environment Council (Conselho Nacional do Meio
Ambiente), State of São Paulo Law 898, dated November 1, 1975, which addresses
waterways pollution, and State of São Paulo Law 997, dated May 31, 1976, which
addresses pollution control in the State of São Paulo, in each case as amended
from time to time; (iii) with respect to Malaysia, the Environmental Quality Act
1974, and the Occupational Safety and Health Act 1994 (but only to the extent it
regulates occupational exposure to Hazardous Materials); (iv) with respect to
the United Kingdom, The Water Act 2003, Water Industry Act 1991 and 1999, Water
Resources Act 1991, Environment Act 1995, Environmental Protection Act 1990,
Pollution Prevention and Control Act 1999, Clean Air Act 1993, Planning
(Hazardous Substances) Act 1990, Town and Country Planning Act 1990 (but only to
the extent such act regulates Hazardous Substances), Health and Safety at Work
Act 1974 and Occupiers’ Liability Act 1957 and 1984 (but only to the extent such
act regulates occupational exposure to Hazardous Materials), and (v) any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and in each case which relate to any Environmental
Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means equipment (as that term is defined in the Code), and includes
machinery, machine tools, motors, furniture, furnishings, trade fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, Inventory or fixtures that are not
trade fixtures), wherever located, including all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of an Obligor under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of an Obligor
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which an Obligor is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with an Obligor and whose employees are aggregated with the
employees of an Obligor under IRC Section 414(o).

“Euro” means the single currency of the Participating Member States.

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in the Wall Street Journal
(Western Edition) on the date of determination (which shall be a Business Day on
which the Wall Street Journal (Western Edition) is published), expressed as the
number of units of such other currency per one Dollar.

“FEIN” means Federal Employer Identification Number.

“Foreign Borrower” means each of PR Borrower and UK Borrower and “Foreign
Borrowers” means collectively, PR Borrower and UK Borrower.

“Foreign Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of any Specified State or issued by
any agency thereof and backed by the full faith and credit of such government,
in each case maturing within 1 year from the date of acquisition thereof,
(b) marketable direct obligations issued by any Specified State or any political
subdivision of any such Specified State or any public instrumentality thereof
maturing within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) commercial paper maturing no more than 270 days from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s, (d) Deposit Accounts, certificates of
deposit, bankers’ acceptances or time deposits maturing within 1 year from the
date of acquisition thereof, in each case payable in an Agreed Currency and
issued or guaranteed by any bank organized under the laws of any Specified
State, having at the date of acquisition thereof combined capital and surplus of
not less than $250,000,000 (calculated at the then applicable Exchange Rate),
(e) demand Deposit Accounts maintained with any bank organized under the laws of
any Specified State so long as the amount maintained with any individual bank
pursuant to this clause (e) is less than or equal to $500,000, (f) fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (d) above, and
(g) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (f) above.

“Foreign Holdings” means SMART Modular Technologies (Foreign Holdings), Inc., an
exempted company organized under the laws of the Cayman Islands.

“Foreign Obligor” means any Obligor that is not organized under the laws of the
United States.

“Funded Debt” means, as of any date of determination, with respect to Parent and
its Subsidiaries on a consolidated basis, determined in accordance with GAAP,
the outstanding principal amount of all Indebtedness owing by Parent or its
Subsidiaries, whether current or long-term, including without limitation, the
Obligations hereunder and all obligations evidenced by notes, loan agreements or
other similar instruments, bonds, debentures, letters of credit (including
standby and commercial), reimbursement agreements, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (in each case, whether or not
such obligations are contingent or absolute).

“Funded Debt to Adjusted EBITDA Ratio” means, on any date, the ratio of Funded
Debt on such date to Adjusted EBITDA for the period of four consecutive fiscal
quarters ended on or prior to such date.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States or, where applicable, in accordance with accepted
accounting principles in the jurisdiction of the relevant Obligor, consistently
applied.

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

“Governing Documents” means, with respect to any Person, the certificate of
formation, memorandum of association, articles of incorporation or association,
by-laws, limited partnership agreement, partnership agreement, joint venture
agreement or other organizational documents of such Person.

“Governmental Authority” means any federal, state, provincial, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body in any relevant jurisdiction.

“Guarantor” means each of, and “Guarantors” means collectively, US Buyer,
Parent, Cayman Parent II and Cayman Parent III (with respect to the Obligations
owed by all the Borrowers), US Borrower (with respect to the Obligations owed by
UK Borrower and PR Borrower), UK Borrower (with respect to the Obligations owed
by PR Borrower), PR Borrower (with respect to the Obligations owed by UK
Borrower), and Cayman IV, Smart Modular Malaysia, Modular Brazil, Smart Modular
Brazil and Foreign Holdings (with respect to the Obligations owed by UK Borrower
and PR Borrower).

“Guaranty Agreements” means (i) those certain continuing Guaranty Agreements,
executed and delivered as of April 16, 2004 by certain Guarantors, (ii) those
certain Guaranty Agreements, executed and delivered as of March 28, 2005,
substantially in the form of Exhibit G-1 or any other form that is in form and
substance reasonably satisfactory to Agent, (iii) those certain Guaranty
Agreements, executed and delivered as of the Closing Date, substantially in the
form of Exhibit G-1 or any other form that is in form and substance reasonably
satisfactory to Agent and (iv) any other Guaranty Agreement executed and
delivered by a Guarantor, substantially in the form of Exhibit G-1 or any other
form that is in form and substance reasonably satisfactory to Agent, in each
case for the benefit of the Lender Group and the Bank Product Providers.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “special
waste,” “toxic substances,” “pollutants,” “contaminants,” or any other similar
term intended to define, list, or classify a substance by reason of such
substance’s ignitability, corrosivity, reactivity, carcinogenicity, reproductive
toxicity, or “EP (Extraction Procedure) toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form, (e) polychlorinated biphenyls, and
(f) mold, mycotoxins or related microbial matter (naturally occurring or
otherwise).

“Hedge Agreement” means (a) any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement, (b) any foreign
exchange contract, currency swap agreements or other similar agreement or
arrangement or (c) any commodity price protection agreement or other commodity
price hedging arrangement or other similar agreement or other arrangement, now
existing or hereafter entered into by any Obligor or any of its Subsidiaries.

“Holdout Lender” has the meaning set forth in Section 15.2.

“Inactive Subsidiaries” means any one or more of the entities as set forth on
Schedule I.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all Indebtedness of others secured by a Lien on any asset of
a Person or its Subsidiaries, irrespective of whether such Indebtedness is
assumed, (e) all obligations to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements, provided that the amount of such obligations shall be
calculated based on the net termination value of such obligations, and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Insolvency Proceeding” means (a) any proceeding commenced by or against or in
respect of any Person under any provision of the Bankruptcy Code or under any
other state, provincial, or federal bankruptcy or insolvency law, (b) any
assignments for the benefit of creditors, formal or informal moratoria,
compositions, arrangements, extensions generally with or for the benefit of
creditors, or any class of them, or (c) any proceedings seeking reorganization,
arrangement, winding-up or other similar relief.

“Intercompany Note A” means that certain Promissory Note, dated as April 16,
2004, made by Foreign Holdings for the benefit of PR Borrower, in an aggregate
principal amount of up to $9,756,660.

“Intercompany Note B” means that certain Promissory Note, dated as of April 16,
2004, made by Foreign Holdings for the benefit of UK Borrower, in an aggregate
principal amount of up to $9,756,660.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by each Obligor and each of their Subsidiaries and Agent, the form
and substance of which is satisfactory to Agent, as amended, supplement and/or
otherwise modified from time to time.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of March 28, 2005, as amended, supplemented and/or otherwise modified from time
to time, by and among Agent, U.S. Bank National Association, as Trustee, and
Parent, in form and substance satisfactory to Agent.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (e) any Interest Period which would otherwise end
after the Maturity Date shall end on the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person).

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means Wells Fargo or any other Lender that, at the request of
the Administrative Borrower and with the consent of the Agent, agrees, in such
Lender’s sole discretion, to become an Issuing Lender for the purpose of issuing
L/Cs pursuant to Section 2.12.

“L/C” means each individually, and “L/Cs” means collectively, a US Borrower L/C,
a UK Borrower L/C or a PR Borrower L/C.

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including any Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Obligor or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) fees or charges paid or incurred by Agent under the Loan Documents in
connection with the Lender Group’s transactions with Obligors or their
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches (and other relevant foreign jurisdiction
equivalents) and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent under the Loan Documents in the disbursement of funds to or
for the account of Obligors or other members of the Lender Group (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to audit examinations
of the Books to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Obligor or any Subsidiary of any Obligor, (h) Agent’s reasonable costs and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and
(i) Agent’s and each Lender’s reasonable costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Obligor
or any Subsidiary of any Obligor or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral
(including, without limitation, the fees, costs and expenses of any receiver,
receiver and manager or other receiver appointed in respect of the Obligor
Collateral, whether pursuant to the Loan Documents or otherwise); provided that
no stamp, registration, documentary or transfer tax arising from an assignment
or transfer of an Advance shall constitute a Lender Group Expense.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means individually and “Letters of Credit” means
collectively, a US Borrower Letter of Credit, a UK Borrower Letter of Credit,
and a PR Borrower Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the US Borrower Letter of Credit Usage, plus (b) the UK Borrower Letter of
Credit Usage, plus (c) the PR Borrower Letter of Credit Usage.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means the following percentages per annum, based upon the
Funded Debt to Adjusted EBITDA Ratio as set forth in the most recent Compliance
Certificate received by Agent pursuant to Section 6.3:

                  Tier   Funded Debt to Adjusted EBITDA Ratio   Percentage
Points
1
  less than or equal to 1.00 to 1.00
    1.25 %
2
  greater than 1.00 to 1.00 but less
    1.50 %
 
  than or equal to 1.50 to 1.00
       
3
  greater than 1.50 to 1.00 but less
    1.75 %
 
  than or equal to 2.00 to 1.00
       
4
  greater than 2.00 to 1.00
    2.00 %

Any increase or decrease in the LIBOR Rate Margin resulting from a change in the
Funded Debt to Adjusted EBITDA Ratio shall become effective as of the date that
is the earlier of: (a) the last date by which the Obligors are otherwise
required to deliver a Compliance Certificate in accordance with Section 6.3
(each such date, a “calculation date”); and (b) the date that is two Business
Days after the date (prior to the related calculation date) on which the
Obligors actually deliver a Compliance Certificate in accordance with
Section 6.3 for such period; provided that, if any Compliance Certificate
required to be delivered in accordance with Section 6.3 for any given period is
not delivered to Agent on or before the date that is two Business Days after the
related calculation date, then Tier 4 shall apply, effective on the related
calculation date until two Business Days after such Compliance Certificate is
actually received by the Agent.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, charge, pledge, hypothecation, assignment, security
agreement, conditional sale or trust receipt, or from a lease, consignment, or
bailment for security purposes and also includes reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Real Property.

“Loan Accounts” has the meaning set forth in Section 2.10.

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Cayman Deeds of Charge, the Cayman Share Transfer
Forms, the Cayman Share Issuer Undertakings, the Control Agreements, the
Copyright Security Agreement, if any, the Guaranty Agreements, the Intercompany
Subordination Agreement, the Letters of Credit, the Officers’ Certificate, the
Patent Security Agreement, the Pre-Merger Collateral Assignment of Rights
Agreement, the Post-Merger Collateral Assignment of Rights Agreement, the Stock
Pledge Agreements, the Trademark Security Agreement, the UK Borrower Debenture,
the UK Borrower Floating Charge, the UK Borrower Side Letter, any note or notes
executed by an Obligor in connection with this Agreement and payable to a member
of the Lender Group, and any other agreement or amendment entered into or any
notice or certificate delivered, now or in the future, by any Obligor or any of
their respective Affiliates and any member of the Lender Group in connection
with this Agreement or any of the foregoing agreements.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of any Borrower and its Subsidiaries, taken as a whole (or in the
case of Section 5.11, the Borrower making such representation and its
Subsidiaries, taken as a whole), (b) a material impairment of any Obligor’s
ability to perform its material obligations under the Loan Documents (or a
material impairment of any Subsidiary of any Obligor’s ability to perform its
material obligations relating to the subordination of its claims against other
Obligors under the Intercompany Subordination Agreement) to which it is a party
or of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of any Borrower or a Subsidiary of any Borrower.

“Marketable Securities” means cash and Cash Equivalents, obligations of or
obligations guaranteed by the United States of America, obligations of or
obligations guaranteed by agencies sponsored by the government of the United
States of America, commercial paper rated at least A2 or P2 by a nationally
recognized rating agency, corporate and municipal bonds (excluding convertible
bonds) rated at least BBB or SP-2 by a nationally recognized rating agency and
mutual funds.

“Maturity Date” means April 30, 2010.

“Maximum Revolver Amount” means Fifty Million Dollars ($50,000,000).

“Modular Brazil” means Modular Brasil Participações Ltda., a limited liability
company (sociedade limitada) organized under the laws of the Federative Republic
of Brazil.

“Modular Brazil Pledge Agreement” means a pledge agreement, substantially in the
form of Exhibit P-8 or any other form that is in form and substance reasonably
satisfactory to Agent, executed and delivered by Foreign Holdings and PR
Borrower to Agent with respect to the pledge of the Stock of Modular Brazil
owned by Foreign Holdings and PR Borrower, as amended, supplemented and/or
otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Novation Agreement” means that certain Novation Agreement, dated as of
April 30, 2007, between Foreign Holdings, Wells Fargo Foothill, Inc. and the
Agent.

“Obligations” means (a) all Advances, debts, principal, interest (including any
interest that, but for the commencement of an Insolvency Proceeding, would have
accrued), contingent reimbursement obligations with respect to outstanding
Letters of Credit, premiums, liabilities (including all amounts charged to
Borrowers’ Loan Account pursuant hereto), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), charges,
costs, Lender Group Expenses (including any fees or expenses that, but for the
commencement of an Insolvency Proceeding, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by any
Obligor to the Lender Group or any of them pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Group Expenses that such Obligors are required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

“Obligor” means each of and “Obligors” means collectively, Borrowers and
Guarantors.

“Obligor Collateral” means all of each Obligor’s now owned or hereafter acquired
right, title, and interest (subject to the specific exceptions contained in any
Loan Document) in and to each of the following:

(a) all of its Accounts,

(b) all of its Books,

(c) all of its commercial tort claims,

(d) all of its Deposit Accounts,

(e) all of its Equipment,

(f) all of its General Intangibles,

(g) all of its Inventory,

(h) all of its Investment Property (including all of its securities and
Securities Accounts),

(i) all of its Negotiable Collateral,

(j) money or other assets of such Obligor that now or hereafter come into the
possession, custody, or control of the Lender,

(k) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, money, or
other tangible or intangible property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof, and

(l) only with respect to PR Borrower, all other business, undertaking, property,
assets, revenues, present and future, and any interest therein.

Anything contained in any other provision of this Agreement or any other Loan
Document to the contrary notwithstanding, the term “Obligor Collateral” shall
not include: (i) except for the Stock of PR Borrower, Smart Modular Malaysia,
Modular Brazil and Smart Modular Brazil pledged for the benefit of the Agent to
secure obligations of Foreign Obligors pursuant to the Stock Pledge Agreements,
Stock of any Subsidiary of any Obligor organized under the laws of the United
States that is a CFC, solely to the extent that such Stock represents more than
66% of the total combined voting power of all classes of Stock of such CFC
entitled to vote; (ii) any Stock in any Inactive Subsidiaries; (iii) any rights
or interest of any Obligor in any lease covering Real Property; (iv) any rights
or interest in any contract, lease, permit, license, charter, or license
agreement of any Obligor if under the terms of such contract, lease, permit,
license, charter, or license agreement, or applicable law with respect thereto,
the grant of a security interest therein to Agent is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, charter, or
license agreement, or causes a termination or entitles the other party to
terminate, and such prohibition or termination has not been waived or the
consent of the other party to such contract, lease, permit, license, charter, or
license agreement has not been obtained; provided, however, that the foregoing
exclusion shall in no way be construed (a) to apply if and to the extent any
described prohibition is unenforceable under Section 9-406, 9-407, or 9-408 of
the Code or other applicable law, or (b) so as to limit, impair, or otherwise
affect Agent’s continuing security interests in any rights or interests of any
Obligor in or to monies due or to become due under any described contract,
least, permit, license, charter or license agreement (including any Accounts),
or (c) to limit, impair, or otherwise affect Agent’s continuing security
interests in any rights or interests of any Obligor in and to any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, charter, or license agreement, (v) motor vehicles the
perfection of a security interest in which is excluded from the Code in the
relevant jurisdiction, (vi) only to the extent applicable to the PR Borrower and
not otherwise permitted under applicable law, the interests or claims under
insurance policies (except as to proceeds payable with respect to other covered
collateral), judgments, tort claims, tax refunds or tax refund claims or claims
against a governmental entity, in each case to the extent such property or
assets are located in Puerto Rico or (vii) any assets or property of Smart
Modular Malaysia, Modular Brazil or Smart Modular Brazil.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with Obligors’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be reasonably satisfactory to Agent.

“Original Agent” has the meaning set forth in the recitals to this Agreement.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Parent” means SMART Modular Technologies (WWH), Inc., an exempted company
organized under the laws of the Cayman Islands, formerly known as Modular
(Cayman) Inc.

“Participant” has the meaning set forth in Section 14.1(e).

“Participating Member States” means those member states of the European
Community that adopt or have adopted the Euro as its lawful currency under the
legislation of the European Union for European Monetary Union.

“Patent Security Agreement” means a patent security agreement executed and
delivered by any Obligor in favor of Agent, with respect to the patents owned by
such Person, substantially in the form of Exhibit P-1 or any other form that is
in form and substance reasonably satisfactory to Agent, as amended, supplemented
and/or otherwise modified from time to time.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) sales, transfers or
other dispositions of assets from (i) any Obligor or Subsidiary to an Obligor,
or (ii) from a Subsidiary (except for Modular Brazil, Smart Modular Brazil and
Smart Modular Malaysia) which is not an Obligor to another Subsidiary which is
not an Obligor, (f) sales, transfers or other dispositions in connection with
any transaction permitted under Section 7.3, 7.10 or 7.12, (g) so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the sale or disposition at fair market value as determined in
good faith by the applicable Obligor of the Stock of any Inactive Subsidiary,
and (h) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, other sales, transfers or dispositions at
fair market value, the net cash proceeds of which shall not exceed $5,000,000 in
any fiscal year.

“Permitted Holders” means (i) TPG III SM, LLC, TPG IV SM, LLC and T3 II SM, LLC
and their respective Affiliates, (ii) Francisco Partners, L.P., Francisco
Partners Fund A, L.P. and FP Annual Fund Investors, L.L.C. and their respective
Affiliates and (iii) Shah Capital Partners, L.P. and their respective
Affiliates.

“Permitted Intercompany Investments” means a loan, advance, or other extension
of credit or a capital contribution (a) from any Obligor to (i) any other
Obligor or (ii) any Subsidiary that is not an Obligor or (iii) any Affiliate
(other than as covered in clause (a)(i) or (a)(ii)) so long as such Intercompany
Investment complies with subsection (III) below or (b) from any Subsidiary which
is not an Obligor to an Obligor or any other Subsidiary (any such transaction,
an “Intercompany Investment”), so long as in the case of any Intercompany
Investment:

(I) after giving effect to the making thereof, the Person making such
Intercompany Investment, if an Obligor, shall, unless such Intercompany
Investment is to another Obligor, be Solvent,

(II) the Intercompany Subordination Agreement shall be in full force and effect
with respect to any proposed Intercompany Investment among the Obligors and
their Subsidiaries as defined in the Intercompany Subordination Agreement, and

(III) (1) in the case of any Intercompany Investment described in clause (a)(ii)
or (a)(iii) above if the proceeds of which are subsequently loaned, advanced or
contributed to an Obligor:

(A) at least 5 Business Days prior to the date on which any such Intercompany
Investment is made, Administrative Borrower provides Agent written notice of
such Intercompany Investment together with a copy of the intercompany note
applicable thereto, and

(B) Administrative Borrower provides a certificate, in form and substance
reasonably satisfactory to Agent, signed by a Responsible Officer to the effect
that such Intercompany Investment made to an Affiliate that is not an Obligor
shall be made by such non-Obligor Affiliate to an Obligor within the same day
such Intercompany Investment is made to such non-Obligor Affiliate, and

(2) in the case of any Intercompany Investment described in clause (a)(ii) above
or clause (a)(iii) above, in each case, other than any such Intercompany
Investment made in compliance with subsection (III)(1), no Default or Event of
Default shall have occurred and be continuing at the time of such Intercompany
Investment or would result therefrom.

“Permitted Investments” means the following types of Investments, advances and
other amounts: (a) Investments in Marketable Securities, (b) Investments in
negotiable instruments for collection made in the ordinary course of business,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to any Obligor or any Subsidiary of any Obligor effected in the ordinary
course of business or owing to any Obligor or any Subsidiary of any Obligor as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of any Obligor or any Subsidiary
of any Obligor, (e) Investments existing on the date hereof, (f) Permitted
Intercompany Investments, (g) Investments consisting of guarantees constituting
Indebtedness permitted under Section 7.1, and (h) other Investments not
otherwise permitted pursuant to the foregoing clauses (a) through (g) so long as
no Default or Event of Default shall have occurred and be continuing at the time
of such Investment or would result therefrom, provided, however, that the
aggregate amount outstanding for all Obligors of the Investments specified in
clauses (c) through (e) and clause (h) above shall not exceed Thirty-Five
Million Dollars ($35,000,000) at any time, and the transaction fees paid in
connection with any Investment made after the Closing Date in reliance on clause
(h) shall be made in compliance with Section 7.13; provided further, that for
purposes of calculating the aggregate amount of Investments outstanding under
clause (e) above, any Investment that is also a Permitted Intercompany
Investment shall not be deemed an Investment included in the aggregate amount of
such Investment outstanding under clause (e) above.

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) are the subject of Permitted
Protests, (c) Liens set forth on Schedule P-1, (d) (i) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such
indebtedness is permitted pursuant to Section 7.1(g) and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof and
(ii) the interests of lessors under operating leases, (e) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of any
Obligor’s business and not securing Indebtedness for borrowed money, which Liens
either (i) are for sums not yet more than 180 days past due, or (ii) are the
subject of Permitted Protests, (f) Liens arising from pledges and deposits made
in connection with worker’s compensation or other unemployment insurance and
other social security laws or regulations or to secure payments of workers’
compensation or unemployment insurance, (g) Liens or deposits to secure
performance of bids, statutory obligations, tenders, or leases incurred in the
ordinary course of business and not securing Indebtedness for borrowed money,
(h) Liens granted as security for surety or appeal bonds in the ordinary course
of business, (i) inchoate and unperfected Liens for escheat or use taxes that
are not the subject of any judgment or other asserted claim for the payment of
money, (j) Liens resulting from any judgment or award that is not an Event of
Default pursuant to Section 8.8, (k) with respect to any Real Property,
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions and zoning
restrictions and similar encumbrances that do not materially interfere with or
impair the use or operation thereof, (l) subject to the terms of the
Intercreditor Agreement, Liens securing Indebtedness permitted pursuant to
Section 7.1(c), and (m) Liens on assets other than Inventory, Accounts, Real
Property, Cash Management Accounts, or patents, trademarks, copyrights, or other
intellectual property rights, and securing Indebtedness or other obligations
permitted hereunder in an aggregate amount not exceeding $1,000,000 outstanding
at any time.

“Permitted Protest” means the right of an Obligor or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien or other similar applicable law in the jurisdiction of a
particular Obligor), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Obligor or any of its Subsidiaries, as applicable, in good
faith, and (c) Agent is satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Post-Merger Collateral Assignment of Rights Agreement” means that certain
Collateral Assignment of Rights Agreement, dated as April 16, 2004, executed by
US Borrower in favor of Agent, together with all other documents related
thereto, each in form and substance reasonably satisfactory to Agent, as
amended, supplemented and/or modified from time to time.

“PR Borrower” has the meaning set forth in the preamble to this Agreement.

“PR Borrower Advances” has the meaning set forth in Section 2.1(b).

“PR Borrower Availability” means, as of any date of determination, the amount
that PR Borrower is entitled to borrow as PR Borrower Advances, such amount
being the difference derived when (a) the PR Borrower Revolver Usage then
outstanding (including any amount that Agent may have paid for the account of PR
Borrower pursuant to any of the Loan Documents and which has not been reimbursed
by PR Borrower) is subtracted from (b) PR Borrower Maximum Revolver Amount. If
the amount outstanding in clause (a) above is equal to or greater than the
amount determined pursuant to clause (b) above, then PR Borrower Availability is
zero (-0-).

“PR Borrower L/C” has the meaning set forth in Section 2.12(c).

“PR Borrower Letter of Credit” means a PR Borrower L/C.

“PR Borrower Letter of Credit Usage” means, as of any date of determination, the
aggregate amount of all outstanding PR Borrower Letters of Credit.

“PR Borrower Maximum Revolver Amount” means, as of any date of determination,
the Maximum Revolver Amount, minus the amount, as of such date, of the sum of
(A) the US Borrower Revolver Usage and (B) the UK Borrower Revolver Usage.

“PR Borrower Pledge Agreement” means an equitable mortgage and charge,
substantially in the form of Exhibit P-2 or any other form that is in form and
substance reasonably satisfactory to Agent, entered into on or about March 28,
2005, between Foreign Holdings and the Agent with respect to the Stock of PR
Borrower, as may be amended, supplemented or otherwise modified from time to
time.

“PR Borrower Revolver Usage” means, as of any date of determination, the sum of
(a) the then extant amount of outstanding PR Borrower Advances, plus (b) the
then extant amount of outstanding PR Borrower Letters of Credit.

“Pre-Merger Collateral Assignment of Rights Agreement” means that certain
Collateral Assignment of Rights Agreement, dated as of April 16, 2004, executed
by each of US Buyer, Foreign Holdings and US Borrower in favor of Agent,
together with all other documents related thereto, each in form and substance
reasonably satisfactory to Agent, as amended, supplemented and/or otherwise
modified from time to time.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a consistent basis
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (A) such Lender’s Commitment, by (B) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (A) the aggregate outstanding principal amount of such Lender’s
Advances by (B) the aggregate outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Commitments being terminated or reduced to zero, the
percentage obtained by dividing (A) such Lender’s Commitment, by (B) the
aggregate Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (A) the aggregate outstanding principal amount of such Lender’s
Advances by (B) the aggregate outstanding principal amount of all Advances,

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) such Lender’s Commitment, by (ii) the aggregate amount of
Commitments of all Lenders; provided, however, that in the event the Commitments
have been terminated or reduced to zero, Pro Rata Share under this clause shall
be the percentage obtained by dividing (x) the outstanding principal amount of
such Lender’s Advances plus such Lender’s ratable portion of the Risk
Participation Liability with respect to outstanding Letters of Credit, by
(y) the outstanding principal amount of all Advances plus the aggregate amount
of the Risk Participation Liability with respect to outstanding Letters of
Credit.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Obligor or a Subsidiary of any Obligor and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, in each case, in connection
with a release of Hazardous Materials or (e) conduct any other removal or
remedial actions with respect to Hazardous Materials authorized by Environmental
Laws.

“Replacement Lender” has the meaning set forth in Section 15.2.

“Report” has the meaning set forth in Section 16.17.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares and giving
effect to Section 2.3(c)(iii)) exceed 50%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of an Obligor (or general
partner for an Obligor, as applicable).

“Revolver Usage” means, as of any date of determination, the sum of: (a) the US
Borrower Revolver Usage, (b) the UK Borrower Revolver Usage, and (c) the PR
Borrower Revolver Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender, consisting of
(a) the amount available to be drawn or which may become available to be drawn,
(b) all amounts that have been paid by the Issuing Lender to the extent not
reimbursed by Borrowers, whether by the making of an Advance or otherwise, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a “securities account” as that term is defined in the
Code.

“Shareholders Agreement” means the Shareholders Agreement dated as of April 16,
2007 between Parent, the Permitted Holders and the other parties named therein
or any amendment or replacement thereto or any transaction contemplated thereby
(including pursuant to any amendment or replacement thereto) so long as any such
amendment or replacement agreement is not more disadvantageous to the Lenders in
any material respect than the existing Shareholders Agreement then in effect.

“Smart Modular Brazil” means Smart Modular Technologies Indústria de Componentes
Eletrônicos Ltda., a limited liability company (sociedade limitada) organized
under the laws of the Federative Republic of Brazil.

“Smart Modular Brazil Pledge Agreement” means a pledge agreement, substantially
in the form of Exhibit P-9 or any other form that is in form and substance
reasonably satisfactory to Agent, executed and delivered by Modular Brazil and
PR Borrower to Agent with respect to the pledge of the Stock of Smart Modular
Brazil owned by Modular Brazil and PR Borrower.

“Smart Modular Malaysia” means Smart Modular Technologies Sdn. Bhd., a
corporation organized under the laws of Malaysia.

“Smart Modular Malaysia Pledge Agreement” means a pledge agreement,
substantially in the form of Exhibit P-4 or any other form that is in form and
substance reasonably satisfactory to Agent, executed and delivered by Foreign
Holdings and PR Borrower to Agent with respect to the pledge of the Stock of
Smart Modular Malaysia owned by Foreign Holdings and PR Borrower, respectively.

“Solvent” means, with respect to any Person on a particular date, that, (i) at
fair valuations, the sum of such Person’s assets is greater than all of such
Person’s debts or liabilities (including contingent and prospective liabilities)
and (ii) such Person is able to pay its debts as they fall due.

“S&P” means Standard & Poor’s Rating Group.

“Specified State” means England, Scotland, Wales, the Cayman Islands, Puerto
Rico, Dominican Republic, Canada or any other country approved by Agent in its
Permitted Discretion.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Pledge Agreements” means, collectively, the Modular Brazil Pledge
Agreement, the Smart Modular Brazil Pledge Agreement, the PR Borrower Pledge
Agreement, the Smart Modular Malaysia Pledge Agreement, the UK Borrower Pledge
Agreement, the US Buyer Pledge Agreement and the US Borrower Pledge Agreement
and the Cayman Pledge Agreements.

“Subsidiary” of a Person means a corporation, partnership, limited partnership,
limited liability company, or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity. Unless otherwise specified herein, all references to “Subsidiary” or
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Obligors.

“Taxes” has the meaning set forth in Section 16.11.

“Trademark Security Agreement” means a trademark security agreement executed and
delivered by any Obligor in favor of Agent, with respect to the trademarks owned
by such Person, substantially in the form of Exhibit T-1 or any other form that
is in form and substance reasonably satisfactory to Agent, as may be amended,
supplemented and/or otherwise modified from time to time.

“Triggering Event” means the occurrence and continuance of an Event of Default.

“UK Borrower” has the meaning set forth in the preamble to this Agreement.

“UK Borrower Advances” has the meaning set forth in Section 2.1(c).

“UK Borrower Availability” means, as of any date of determination, the amount
that UK Borrower is entitled to borrow as UK Borrower Advances, such amount
being the difference derived when (a) the UK Borrower Revolver Usage then
outstanding (including any amount that Agent may have paid for the account of UK
Borrower pursuant to any of the Loan Documents and which has not been reimbursed
by UK Borrower) is subtracted from (b) UK Borrower Maximum Revolver Amount. If
the amount outstanding in clause (a) above is equal to or greater than the
amount determined pursuant to clause (b) above, then UK Borrower Availability is
zero (-0-).

“UK Borrower Debenture” means the English law fixed and floating debenture
executed and delivered by the UK Borrower in favor of the Agent, in form and
substance reasonably satisfactory to the Agent.

“UK Borrower Floating Charge” means the English law floating charge executed and
delivered by the UK Borrower in favor of the Agent, in form and substance
reasonably satisfactory to the Agent.

“UK Borrower L/C” has the meaning set forth in Section 2.12(b).

“UK Borrower Letter of Credit” means a UK Borrower L/C.

“UK Borrower Letter of Credit Usage” means, as of any date of determination, the
aggregate amount of all outstanding UK Borrower Letters of Credit.

“UK Borrower Maximum Revolver Amount” means, as of any date of determination,
the Maximum Revolver Amount, minus the amount, as of such date, of the sum of
(A) the PR Borrower Revolver Usage and (B) the US Borrower Revolver Usage.

“UK Borrower Pledge Agreement” means the English law deed of charge and
memorandum of deposit, substantially in the form of Exhibit P-5 or any other
form that is in form and substance reasonably satisfactory to Agent, executed
and delivered by US Borrower to Agent with respect to the pledge of 66% of the
Stock of UK Borrower owned by US Borrower, as may be amended, supplemented
and/or otherwise modified from time to time.

“UK Borrower Revolver Usage” means, as of any date of determination, the sum of
(a) the then extant amount of outstanding UK Borrower Advances, plus (b) the
then extant amount of outstanding UK Borrower Letters of Credit.

“United States” means the United States of America.

“US Borrower” has the meaning set forth in the preamble to this Agreement.

“US Borrower Advances” has the meaning set forth in Section 2.1(a).

“US Borrower Availability” means, as of any date of determination, the amount
that US Borrower is entitled to borrow as US Borrower Advances, such amount
being the difference derived when (a) the US Borrower Revolver Usage then
outstanding (including any amount that Agent may have paid for the account of US
Borrower pursuant to any of the Loan Documents and which has not been reimbursed
by US Borrower) is subtracted from (b) US Borrower Maximum Revolver Amount. If
the amount outstanding in clause (a) above is equal to or greater than the
amount determined pursuant to clause (b) above, then US Borrower Availability is
zero (-0-).

“US Borrower L/C” has the meaning set forth in Section 2.12(a).

“US Borrower Letter of Credit” means a US Borrower L/C.

“US Borrower Letter of Credit Usage” means, as of any date of determination, the
aggregate amount of all outstanding US Borrower Letters of Credit.

“US Borrower Maximum Revolver Amount” means, as of any date of determination,
the Maximum Revolver Amount, minus the amount, as of such date, of the sum of
(A) PR Borrower Revolver Usage, and (B) the UK Borrower Revolver Usage.

“US Borrower Pledge Agreement” means a pledge agreement, substantially in the
form of Exhibit P-6 or any other form that is in form and substance reasonably
satisfactory to Agent, executed and delivered by US Buyer to Agent with respect
to the pledge of the Stock of US Borrower owned by US Buyer, as amended,
supplemented and/or otherwise modified from time to time.

“US Borrower Revolver Usage” means, as of any date of determination, the sum of
(a) the then extant amount of outstanding US Borrower Advances, plus (b) the
then extant amount of outstanding US Borrower Letters of Credit.

“US Buyer” means SMART Modular Technologies (DE), Inc., a Delaware corporation,
formerly known as Modular, Inc.

“US Buyer Pledge Agreement” means a pledge agreement substantially in the form
of Exhibit P-6 or any other form that is in form and substance reasonably
satisfactory to Agent, executed and delivered by Cayman Parent III to Agent with
respect to the pledge of Stock of US Buyer owned by Cayman Parent III.

“US Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) commercial paper maturing no more than 270 days from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) Deposit Accounts, certificates of
deposit, bankers’ acceptances or time deposits maturing within 1 year from the
date of acquisition thereof issued or guaranteed by any bank organized under the
laws of the United States or any state thereof or any United States branch of a
foreign bank organized under the laws of a Specified State, in each case having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) demand Deposit Accounts maintained with any bank organized
under the laws of the United States or any state thereof so long as the amount
maintained with any individual bank pursuant to this clause (e) is less than or
equal to $500,000 and is insured by the Federal Deposit Insurance Corporation,
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above or
assets consisting of fully collateralized repurchase agreements with a term not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria in clause (d) above.

“US Obligor” means any Obligor that is organized under the laws of the United
States.

“Voidable Transfer” has the meaning set forth in Section 17.7.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided that, if the Administrative
Borrower notifies the Agent that the Administrative Borrower requests an
amendment of any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof or in the
accounting policy of any Obligor or its Subsidiaries so long as such accounting
policy is in accordance with GAAP (or if the Agent notifies the Administrative
Borrower that the Required Lenders request an amendment of any provision hereof
for such purpose), regardless of whether such notice is given before or after
such change in GAAP or in the application thereof or in such accounting policy
(so long as such accounting policy is in accordance with GAAP), then such
provision shall be applied on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. When
used herein, the term “financial statements” shall include (i) the notes and
(ii) the schedules thereto to the extent schedules are required by GAAP.
Whenever the term “Obligors” is used in respect of a financial covenant or a
related definition, it shall be understood to mean the Obligors and their
Subsidiaries on a consolidated basis unless the context clearly requires
otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the satisfaction or repayment in full
of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1 Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Commitment agrees (severally, not jointly
or jointly and severally) to make advances to US Borrower (“US Borrower
Advances”) in an aggregate amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the US Borrower Maximum Revolver
Amount less the US Borrower Revolver Usage.

(b) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Commitment agrees (severally, not jointly
or jointly and severally) to make advances to PR Borrower (“PR Borrower
Advances”) in an aggregate amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the PR Borrower Maximum Revolver
Amount less the PR Borrower Revolver Usage.

(c) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Commitment agrees (severally, not jointly
or jointly and severally) to make advances to UK Borrower (“UK Borrower
Advances”) in an aggregate amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to UK Borrower Maximum Revolver
Amount less the UK Borrower Revolver Usage.

(d) Intentionally Omitted.

(e) The Lenders shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount.

(f) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2 Intentionally Omitted.

2.3 Borrowing Procedures and Settlements

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 3:00 p.m. (California time) on the Business Day
that is the requested Funding Date in the case of a Borrowing of LIBOR Rate
Loans or Base Rate Loans, in either case specifying (i) the amount of such
Borrowing, (ii) in the case of Advances, whether such Borrowing is to be a US
Borrower Advance, a UK Borrower Advance, or a PR Borrower Advance, (iii) the
requested Funding Date, which shall be a Business Day, (iv) whether such
Borrowing is to be of LIBOR Rate Loans or Base Rate Loans, (v) if such Borrowing
is to be of LIBOR Rate Loans, the initial Interest Period applicable thereto,
and (vi) the location and number of the account to which the funds are to be
disbursed (provided that, if no such account is specified, funds shall be direct
to the Designated Account). At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, upon Agent’s
request, Borrowers agree that any such telephonic notice will be confirmed in
writing within 24 hours of the giving of such notice and the failure to provide
such written confirmation shall not affect the validity of the request.

(b) Intentionally Omitted.

(c) Making of Loans.

(i) Promptly after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall immediately notify the Lenders on the Funding Date by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing immediately available to Agent in immediately available
funds, to Agent’s Account. Subject to the satisfaction of the conditions
precedent set forth in Section 3, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account or such other account designated by the
applicable Borrower pursuant to Section 2.3(a)(i), whereupon Administrative
Borrower will transfer such funds to the appropriate Borrower; provided,
however, Agent shall not request any Lender to make, and no Lender shall have
the obligation to make, any Advance if Agent shall have actual knowledge that
one or more of the applicable conditions precedent set forth in Section 3 will
not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or the requested Borrowing would exceed
the US Borrower Availability, the UK Borrower Availability, or the PR Borrower
Availability, as applicable, on such Funding Date.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to the time
Agent makes such funds available to Administrative Borrower on the date of such
Borrowing, that such Lender will not make available as and when required
hereunder to Agent for the account of Borrowers the amount of that Lender’s Pro
Rata Share of the Borrowing, Agent may assume that each Lender has made or will
make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrowers such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period. A notice
submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error. If such amount is so made
available, such payment to Agent shall constitute such Lender’s Advance on the
date of Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances composing such Borrowing. The failure of any Lender to make any Advance
on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender’s default in
writing, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Obligors of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided,
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Obligors’ rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.

(d) Intentionally Omitted.

(e) Intentionally Omitted.

(f) Intentionally Omitted.

(g) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender and the interests therein of each Lender, from
time to time and such records shall, absent manifest error, conclusively be
presumed to be correct and accurate. In addition, each Lender is authorized, at
such Lender’s option, to note the date and amount of each payment or prepayment
of principal of such Lender’s Advances in its books and records, including
computer records.

(h) Lenders’ Failure to Perform. All Advances shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

2.4 Payments

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 3:00 p.m. (California
time) on the date specified herein. Any payment received by Agent later than
3:00 p.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day. If any payment hereunder becomes due
and payable on a day other than a Business Day, except to the extent the amount
thereof is charged to the Loan Account pursuant to Section 2.10 on or as of such
due date, the maturity thereof shall be extended to the next succeeding Business
Day and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that any Borrower will not make such
payment in full as and when required, Agent may assume that the applicable
Borrower has made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
applicable Borrower does not make such payment in full to Agent on the date when
due, each Lender severally shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid.

(b) Apportionment and Application of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates.

(ii) Except as provided in Sections 2.4(b)(v) and 2.7(b), all payments shall be
remitted to Agent and all such payments made by the US Obligors and all proceeds
of Collateral owned by the US Obligors received by Agent, shall be applied as
follows:

A. first, to pay any Lender Group Expenses owed by the US Obligors as determined
by Agent in its Permitted Discretion and then due to Agent under the Loan
Documents, until paid in full,

B. second, to pay any Lender Group Expenses owed by the US Obligors as
determined by Agent in its Permitted Discretion and then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,

C. third, to pay any fees owed by the US Obligors as determined by Agent in its
Permitted Discretion and then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and the individual Lenders)
under the Loan Documents until paid in full,

D. fourth, to pay any fees owed by the US Obligors as determined by Agent in its
Permitted Discretion and then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

E. fifth, so long as no Event of Default has occurred and is continuing, and at
Agent’s election, to pay any Bank Product Obligations then due and owing by US
Borrower or any of its Subsidiaries, until paid in full (provided that, if an
Event of Default has occurred and is continuing and Agent has not agreed to
allow payments with respect to Bank Product Obligations, the priority of such
payment shall be deferred to item “eighth” below),

F. sixth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all US Borrower Advances until paid in full, provided that
payments shall be applied, first, to Advances that are Base Rate Loans until
paid in full, and, second, to Advances that are LIBOR Rate Loans,

G. seventh, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all US Borrower Advances until paid in full, (ii) to
Agent, to be held by Agent, for the ratable benefit of Issuing Lender and
Lenders, as cash collateral in an amount up to 105% of the then extant Letter of
Credit Usage for any US Obligor until paid in full, and (iii) to Agent, to be
held by Agent, for the benefit of the Bank Product Providers, as cash collateral
in an amount up to the amount of the Bank Product Reserve, in respect of Bank
Products provided or outstanding to any US Obligor, established prior to the
occurrence of, and not in contemplation of, the subject Event of Default until
the US Obligors and their Subsidiaries’ obligations in respect of the then
extant Bank Products related to such US Obligor have been paid in full or the
cash collateral amount has been exhausted,

H. eighth, if an Event of Default has occurred and is continuing, to pay any
other Obligations applicable to any US Obligor (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure any US Obligor’s
and its Subsidiaries’ obligations in respect of the then extant Bank Products
related to such US Obligor), and

I. ninth, to US Obligors (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Except as provided in Sections 2.4(b)(v) and 2.7(b), all payments shall be
remitted to Agent and all such payments made by a Foreign Obligor and all
proceeds of Collateral owned by such Foreign Obligor received by Agent, shall be
applied as follows:

A. first, to pay any Lender Group Expenses owed by such Foreign Obligor (as
determined by Agent in its Permitted Discretion) and then due to Agent under the
Loan Documents, until paid in full,

B. second, to pay any Lender Group Expenses owed by such Foreign Obligor (as
determined by Agent in its Permitted Discretion) and then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,

C. third, to pay any fees owed by such Foreign Obligor (as determined by Agent
in its Permitted Discretion) and then due to Agent (for its separate account,
after giving effect to any letter agreements between Agent and the individual
Lenders) under the Loan Documents until paid in full,

D. fourth, to pay any fees owed by such Foreign Obligor (as determined by Agent
in its Permitted Discretion) and then due to any or all of the Lenders (after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,

E. fifth, so long as no Event of Default has occurred and is continuing, and at
Agent’s election, to pay any Bank Product Obligations then due and owing by such
Foreign Borrower or any of its Subsidiaries, until paid in full (provided that,
if an Event of Default has occurred and is continuing and Agent has not agreed
to allow payments with respect to Bank Product Obligations, the priority of such
payment shall be deferred to item “eighth” below),

F. sixth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all PR Borrower Advances and UK Borrower Advances until paid in
full, provided that payments shall be applied, first, to Advances that are Base
Rate Loans until paid in full, and, second, to Advances that are LIBOR Rate
Loans,

G. seventh, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all PR Borrower Advances and UK Borrower Advances
until paid in full, (ii) to Agent, to be held by Agent, for the ratable benefit
of Issuing Lender and Lenders, as cash collateral in an amount up to 105% of the
then extant Letter of Credit Usage for such Foreign Obligor until paid in full,
and (iii) to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount of the Bank Product
Reserve, in respect of Bank Products provided or outstanding to Foreign Obligor,
established prior to the occurrence of, and not in contemplation of, the subject
Event of Default until such Foreign Obligor and its Subsidiaries’ obligations in
respect of the then extant Bank Products related to such Foreign Obligor have
been paid in full or the cash collateral amount has been exhausted,

H. eighth, if an Event of Default has occurred and is continuing, to pay any
other Obligations applicable to such Foreign Obligor (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure such Foreign
Obligor’s and its Subsidiaries’ obligations in respect of the then extant Bank
Products related to such Foreign Obligor or such Subsidiary), and

I. ninth, to Foreign Obligors (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iv) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.

(v) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not be deemed to apply to any payment by
any Borrower specified by such Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(vi) For purposes of this Section 2.4, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by any Borrower to the Lender Group
pursuant to Section 2.1 or Section 2.12 is greater than either the Dollar
limitations set forth in Section 2.1 or Section 2.12, as applicable (an
“Overadvance”), such Borrower immediately shall pay to Agent, in cash, the
amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b). In
addition, each Borrower hereby promises to pay its Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full as and when
due and payable under the terms of this Agreement and the other Loan Documents.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to any Borrower’s Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a portion of an Advance that is a Base Rate
Loan (or interest thereon or fees charged in connection therewith), or is
otherwise accruing interest at the rate applicable to Advances that are Base
Rate Loans, at a per annum rate equal to the Base Rate plus the Base Rate
Margin;

(ii) if the relevant Obligation is a portion of an Advance that is a LIBOR Rate
Loan (or interest thereon or fees charged in connection therewith), at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin;

(b) Letter of Credit Fee. Each Borrower for whose account a Letter of Credit has
been issued shall pay Agent (for the ratable benefit of the Lenders, subject to
any letter agreement between Agent and individual Lenders), a Letter of Credit
fee (in addition to the charges, commissions, fees, and costs set forth in
Section 2.12(h)) which shall accrue at a rate equal to the LIBOR Rate Margin per
annum times the Daily Balance of the undrawn amount of all outstanding Letters
of Credit issued for its account.

(c) Default Rate. Upon (x) the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders), and
(y) Agent having given Administrative Borrower written notice of such Event of
Default and Agent’s election to charge increased interest and/or Letter of
Credit fees under this Section 2.6(c) (provided that no such notice is required
if the Event of Default is an Event of Default under Section 8.4 or 8.5 hereof),

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to any Borrowers’ Loan Accounts
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and

(ii) the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in Sections 2.11 and 2.13,
interest, Letter of Credit fees, and all other fees payable hereunder shall be
due and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding. Each Borrower hereby authorizes
Agent, from time to time, without prior notice to such Borrower, to charge such
interest and fees, all Lender Group Expenses (as and when incurred), the
charges, commissions, fees, and costs provided for in Section 2.12(h) (as and
when accrued or incurred), the fees and costs provided for in Section 2.11 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products up to the amount of the then
extant Bank Product Reserve) to each such Borrower’s Loan Account, which amounts
thereafter shall constitute US Borrower Advances, UK Borrower Advances, or PR
Borrower Advances, as applicable, hereunder and shall accrue interest at the
rate then applicable to US Borrower Advances, UK Borrower Advances, or PR
Borrower Advances, as applicable, hereunder. Any interest not paid when due
shall be compounded by being charged to Borrowers’ Loan Accounts and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of such Borrower’s Obligations to the extent of such
excess.

2.7 Cash Management.

(a) Except as otherwise permitted under Section 7.12, each Borrower shall
deposit or cause to be deposited promptly, all of its Collections into an
account maintained with Wells Fargo Bank, National Association or a bank account
in such Borrower’s name and with respect to which Agent has been granted control
under Section 9-104 of the Code (a “Cash Management Account” and each bank at
which such an account is maintained, a “Cash Management Bank”). Notwithstanding
the foregoing, Wells Fargo Bank, National Association shall be the primary Cash
Management Bank with respect to all bank accounts maintained in the United
States.

(b) Except as otherwise permitted under Section 7.12, each Cash Management Bank
shall establish and maintain Cash Management Agreements with Agent and the
applicable Borrower, in form and substance reasonably acceptable to Agent. Each
such Cash Management Agreement shall provide, among other things, that (i) the
Cash Management Bank agrees that it will comply with instructions originated by
Agent directing disposition of the funds in such Cash Management Account without
further consent by the applicable Borrower (which instructions shall only be
given by Agent during a Triggering Event), (ii) the Cash Management Bank has no
rights of setoff or recoupment or any other claim against the applicable Cash
Management Account, other than for payment of its service fees and other charges
directly related to the administration of such Cash Management Account and for
returned checks or other items of payment and (iii) only with respect to the
Cash Management Agreements of US Borrower, upon notice from Agent (which shall
only be given by Agent during a Triggering Event), it immediately will forward
by daily sweep all amounts in the applicable Cash Management Account of US
Borrower to the Agent’s Account for US Borrower (it being understood that this
Section 2.7 does not apply to the Designated Account).

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may add or replace a Cash Management Account Bank or
Cash Management Account.

(d) Except as otherwise permitted under subsections (a) and (b) above and
Section 7.12, each Cash Management Account shall be a cash collateral account,
with all cash, checks and similar items of payment in such account securing
payment of the Obligations of the Borrower that is the account party with
respect to such account, and in which such Borrower has granted a Lien to Agent.

2.8 Crediting Payments.

The receipt of any payment item by Agent (whether from transfers to Agent by the
Cash Management Banks pursuant to the Cash Management Agreements or otherwise)
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 3:00 p.m. (California time). If
any payment item is received into the Agent’s Account on a non-Business Day or
after 3:00 p.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.

2.9 Designated Account.

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person, or
without instructions if pursuant to Section 2.6(d). Administrative Borrower
agrees to establish and maintain the Designated Account with the Designated
Account Bank for the purpose of receiving the proceeds of the Advances requested
by Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Administrative Borrower, any Advance requested by Borrowers and
made by the Lenders hereunder shall be made to the Designated Account.

2.10 Maintenance of Loan Account; Statements of Obligations.

Agent shall maintain a separate account on its books in the name of each of the
Borrowers (collectively, the “Loan Accounts”) on which each Borrower will be
charged with its particular Advances made by the Lenders to such Borrower or for
such Borrower’s account, the Letters of Credit issued by Issuing Lender for such
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.8, the Loan Accounts will be credited with all payments received
by Agent from Borrowers or for Borrowers’ account, including all amounts
received in the Agent’s Account from any Cash Management Bank except, in the
case of US Borrower, such amounts that have been forwarded to US Borrower’s
Deposit Account pursuant to the last sentence of Section 2.7(b). Agent shall
render statements regarding the Loan Accounts to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between each Borrower and the Lender Group
unless, within 30 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

2.11 Fees. Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

(a) Unused Line Fee. On the first day of each quarter during the term of this
Agreement in arrears, an unused line fee in the amount equal to twenty-five
basis points (0.25%) per annum times (i) the Maximum Revolver Amount, less
(ii) the sum of the following, with each average determined as of the
immediately preceding quarter: (1) the average Daily Balance of US Borrower
Advances plus (2) the average Daily Balance of the US Borrower Letter of Credit
Usage plus (3) the average Daily Balance of UK Borrower Advances plus (4) the
average Daily Balance of the UK Borrower Letter of Credit Usage plus (5) the
average Daily Balance of PR Borrower Advances plus (6) the average Daily Balance
of the PR Borrower Letter of Credit Usage,

(b) Upfront Fee. On the Closing Date, an unused line fee in the amount equal to
twenty basis points (0.20%) of the Maximum Revolver Amount (the “Upfront Fee”),
and

(c) Audit, Appraisal, and Valuation Charges. After the occurrence of an Event of
Default, reasonable audit, appraisal, and valuation fees and charges regardless
of whether any of the foregoing was performed by personnel employed by Agent, or
one or more third Persons.

2.12 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of US Borrower (each, an “US
Borrower L/C”). To request the issuance of an US Borrower L/C (or the amendment,
renewal, or extension of an outstanding US Borrower L/C), Administrative
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender and Agent (reasonably in advance of the requested
date of issuance, amendment, renewal, or extension) a notice requesting the
issuance of an US Borrower L/C, or identifying the US Borrower L/C to be
amended, renewed, or extended, the date of issuance, amendment, renewal, or
extension, the date on which such US Borrower L/C is to expire, the amount of
such US Borrower L/C, the name and address of the beneficiary thereof, and such
other information as shall be necessary to prepare, amend, renew, or extend such
US Borrower L/C. The Issuing Lender shall have no obligation to issue a US
Borrower Letter of Credit if any of the following would result after giving
effect to the issuance of such requested US Borrower Letter of Credit:

(i) the US Borrower Letter of Credit Usage would exceed the US Borrower Maximum
Revolver Amount (when such US Borrower Letter of Credit Usage is added to the
then extant amount of outstanding US Borrower Advances), or

(ii) the US Borrower Letter of Credit Usage would exceed $30,000,000 less the PR
Borrower Letter of Credit Usage less the UK Borrower Letter of Credit Usage, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

(b) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of UK Borrower (each, an “UK
Borrower L/C”). To request the issuance of an UK Borrower L/C (or the amendment,
renewal, or extension of an outstanding UK Borrower L/C), Administrative
Borrower shall hand deliver or telecopy or transmit by electronic communication
to the Issuing Lender and Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a notice requesting the issuance of
an UK Borrower L/C, or identifying the UK Borrower L/C to be amended, renewed,
or extended, the date of issuance, amendment, renewal, or extension, the date on
which such UK Borrower L/C is to expire, the amount of such UK Borrower L/C, the
name and address of the beneficiary thereof, and such other information as shall
be necessary to prepare, amend, renew, or extend such UK Borrower L/C. The
Issuing Lender shall have no obligation to issue a UK Borrower Letter of Credit
if any of the following would result after giving effect to the issuance of such
requested UK Borrower Letter of Credit:

(i) the UK Borrower Letter of Credit Usage would exceed the UK Borrower Maximum
Revolver Amount (when such UK Borrower Letter of Credit Usage is added to the
then extant amount of outstanding UK Borrower Advances), or

(ii) the UK Borrower Letter of Credit Usage would exceed $30,000,000 less the PR
Borrower Letter of Credit Usage less the US Borrower Letter of Credit Usage, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

(c) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of PR Borrower (each, an “PR
Borrower L/C”). To request the issuance of a PR Borrower L/C (or the amendment,
renewal, or extension of an outstanding PR Borrower L/C), Administrative
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender and Agent (reasonably in advance of the requested
date of issuance, amendment, renewal, or extension) a notice requesting the
issuance of a PR Borrower L/C, or identifying the PR Borrower L/C to be amended,
renewed, or extended, the date of issuance, amendment, renewal, or extension,
the date on which such PR Borrower L/C is to expire, the amount of such PR
Borrower L/C, the name and address of the beneficiary thereof, and such other
information as shall be necessary to prepare, amend, renew, or extend such PR
Borrower L/C. The Issuing Lender shall have no obligation to issue a PR Borrower
Letter of Credit if any of the following would result after giving effect to the
issuance of such requested PR Borrower Letter of Credit:

(i) the PR Borrower Letter of Credit Usage would exceed the PR Borrower Maximum
Revolver Amount (when such PR Borrower Letter of Credit Usage is added to the
then extant amount of outstanding PR Borrower Advances);

(ii) the PR Borrower Letter of Credit Usage would exceed $30,000,000 less the US
Borrower Letter of Credit Usage less the UK Borrower Letter of Credit Usage, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

(d) Each Letter of Credit shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, (i) the
Borrower that is the account party with respect to such Letter of Credit
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than (A) 3:00 p.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 3:00 p.m., California time, on such date, or (B) if
such notice has not been received by Administrative Borrower prior to such time
on such date, then (x) not later than 3:00 p.m., California time, on the
Business Day that Administrative Borrower receives such notice, if such notice
is received prior to 3:00 p.m., California time, on the date of receipt, or
(y) not later than 11:00 a.m., California time, on the next Business Day after
receipt of such notice, and (ii) in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans under Section 2.6. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, the applicable Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance. Promptly following receipt by Agent of any payment
from such Borrower pursuant to this paragraph, Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.12(f) to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interest may appear.

(e) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(d), each Lender agrees to fund its Pro Rata Share of any Advance
deemed made pursuant to the foregoing subsection on the same terms and
conditions as if the applicable Borrower had requested such Advance and Agent
shall promptly pay to Issuing Lender the amounts so received by it from the
Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any payments made by the Issuing Lender under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender and not reimbursed by Borrowers on the
date due as provided in Section 2.12(d), or of any reimbursement payment
required to be refunded to Borrowers for any reason. Each Lender acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount equal to its respective Pro Rata Share of each L/C
Disbursement made by the Issuing Lender pursuant to this Section 2.12(e) shall
be absolute and unconditional and such remittance shall be made notwithstanding
the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3 hereof. If any such Lender fails
to make available to Agent the amount of such Lender’s Pro Rata Share of each
L/C Disbursement made by the Issuing Lender in respect of such Letter of Credit
as provided in this Section, such Lender shall be deemed to be a Defaulting
Lender and Agent (for the account of the Issuing Lender) shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

(f) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
such Borrower’s Letters of Credit; provided, however, that no Borrower shall be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct
(including a failure to pay under a Letter of Credit after timely presentation
of documents strictly complying with such Letter of Credit) of the Issuing
Lender or any other member of the Lender Group. Each Borrower agrees to be bound
by Issuing Lender’s interpretations of any L/C issued by Issuing Lender to or
for such Borrower’s account, even though this interpretation may be different
from such Borrower’s own, and each Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in such Borrower’s Letter of Credit or any modifications, amendments,
or supplements thereto.

(g) Intentionally omitted.

(h) Any and all charges, commissions, fees, and costs imposed any Issuing Lender
relating to any Letter of Credit in connection with such Issuing Lender’s
standard schedule of charges for amendments, extensions, drawings, renewals and
other activity related to such Letter of Credit shall be Lender Group Expenses
for purposes of this Agreement and shall be immediately reimbursable by each
applicable Borrower to Agent for the account of such Issuing Lender.

(i) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Lender Group
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Lender Group any other condition regarding
any Letter of Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group (but, as to any Lender, except (x) any costs relating to payments on
account of Taxes and additional amounts required to be paid by such Lender
pursuant to, or explicitly excluded from payment by the Obligor under,
Section 16.11, and (y) any such cost or reduction as a result of a change of
general applicability in (1) taxes imposed on or measured by such Lender’s net
income, or (2) franchise taxes imposed on such Lender, in lieu of net income
taxes, by the jurisdiction, or any political subdivision thereof, under the laws
of which it is organized or otherwise resides for tax purposes or maintains any
lending office), then, and in any such case, Agent may, at any time within
270 days after the additional cost is incurred or the amount received is
reduced, notify Administrative Borrower, and US Borrower, UK Borrower, or PR
Borrower, as applicable, shall pay on demand such amounts as Agent may specify
to be necessary to compensate the Lender Group for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

2.13 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, each Borrower shall have the option (the
“LIBOR Option”) to have interest on all or a portion of the US Borrower
Advances, UK Borrower Advances, or PR Borrower Advances, as applicable, be
charged at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto, provided that, subject to clauses (ii) and
(iii) below, in the case of any Interest Period greater than three months in
duration, interest shall be payable at three-month intervals and on the last day
of such Interest Period, (ii) the occurrence of an Event of Default in
consequence of which the Required Lenders or Agent on behalf thereof have
elected to accelerate the maturity of all or any portion of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Agent or Required
Lenders may elect to terminate the availability of the LIBOR Option, and,
following receipt by the Administrative Borrower of written notice of such
termination, Borrowers no longer shall have the option to request that Advances
bear interest at a rate based on the LIBOR Rate and Agent shall, at the end of
the Interest Period applicable thereto, have the right to convert the interest
rate on all outstanding LIBOR Rate Loans to the rate then applicable to Base
Rate Loans hereunder.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option on behalf of the applicable Borrower by notifying Agent prior to 3:00
p.m. (California time) prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of any applicable Borrower’s election of the
LIBOR Option for a permitted portion of the US Borrower Advances, UK Borrower
Advances, or PR Borrower Advances, as applicable, and an Interest Period
pursuant to this Section shall be made by Administrative Borrower on behalf of
such applicable Borrower by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by prompt delivery to Agent of a
LIBOR Notice, if requested by Agent). Promptly upon its receipt of each such
LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders having a
Commitment.

(ii) Each LIBOR Notice shall be irrevocable and binding on the applicable
Borrower. In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense incurred by Agent or any Lender as a result of (a) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any of such Borrower’s LIBOR Rate Loans other
than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow (for a reason other than the failure of Agent or a Lender to
make an Advance otherwise required to be made pursuant to the terms hereof),
convert, continue or prepay any of such Borrower’s LIBOR Rate Loans on the date
specified in any LIBOR Notice delivered pursuant hereto (such losses, costs, and
expenses, collectively, “Funding Losses”). Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period therefor), minus
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which Agent or such Lender would be offered were it
to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Administrative Borrower setting forth any amount
or amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.13(b)(2) shall be conclusive absent manifest error.

(iii) Each Borrower shall have not more than 10 LIBOR Rate Loans in effect at
any given time. Each Borrower only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

(c) Prepayments. Each Borrower may prepay its LIBOR Rate Loans at any time;
provided, however, that in the event that its LIBOR Rate Loans are prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of such Borrower’s and its Subsidiaries’
Collections in accordance with Section 2.4 or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses related to such Borrower in
accordance with Section 2.13(b) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent, in consultation with Administrative
Borrower, with respect to any Lender on a prospective basis to take into account
any additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except, for any Lender, (x) any costs relating to
payments on account of Taxes and additional amounts required to be paid by such
Lender pursuant to, or explicitly excluded from payment by the applicable
Obligor under, Section 16.11, and (y) changes of general applicability in
(1) taxes imposed on or measured by such Lender’s net income, or (2) franchise
taxes imposed on such Lender, in lieu of net income taxes, by the jurisdiction,
or any political subdivision thereof, under the laws of which it is organized or
otherwise resides for tax purposes or maintains any lending office) and changes
in the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), excluding the Reserve Percentage, which
additional or increased costs would increase the cost of funding loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.13(b)(ii) above). Notwithstanding
anything to the contrary herein, no such adjustment of the LIBOR Rate shall be
effective (in respect of any additional or increased costs incurred prior to the
Administrative Borrower’s receipt of the notice referred to below) if the event
giving rise to such additional or increased costs occurred more than 270 days
before the relevant Lender’s notice of such event and the related adjustment is
received by the Administrative Borrower.

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so. Each Lender at such time having as its lending office an
office outside the United States agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for such a
notice of changed circumstances and would not, in the good faith judgment of
such Lender, otherwise be disadvantageous to such Lender.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.14 Capital Requirements.

If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to Effectiveness of this Agreement.

This Agreement shall become effective upon the fulfillment, to the satisfaction
of Agent, of each of the conditions precedent set forth below:

(a) the Closing Date shall occur on or before April 30, 2007;

(b) Agent shall have received each of the following documents, in form and
substance reasonably satisfactory to Agent, duly executed, and each such
document shall be in full force and effect:

(i) an acknowledgment regarding the Intercreditor Agreement, executed by Agent,
U.S. Bank National Association, as Trustee, and Parent, in form and substance
satisfactory to Agent,

(ii) an amendment to the Patent Security Agreement previously executed by US
Borrower, dated as of April 16, 2004, in form and substance satisfactory to
Agent,

(iii) an amendment to the Trademark Security Agreement previously executed by US
Borrower, dated as of April 16, 2004, in form and substance satisfactory to
Agent,

(iv) Intentionally omitted,

(v) an amendment and restatement of the Guaranty from each of Parent, Cayman
Parent II, Cayman Parent III, Cayman Parent IV and Smart Modular Malaysia and a
Guaranty from Smart Modular Brazil and Modular Brazil,

(vi) an amendment and restatement of the Intercompany Subordination Agreement,

(vii) an amendment and restatement of the Cayman Pledge Agreements, together
with all certificates representing the shares of Stock pledged thereunder (if
any) the Cayman Share Transfer Forms and Cayman Share Issuer Undertakings
related thereto,

(viii) amendments to the Cayman Deeds of Charge from each of Parent, Cayman
Parent II, Cayman Parent III and Cayman Parent IV,

(ix) an amendment and restatement to the US Buyer Pledge Agreement, together
with (if applicable) all certificates representing the shares of Stock pledged
thereunder, as well as Stock powers with respect thereto endorsed in blank by
the applicable pledgor,

(x) an executed copy of the Novation Agreement, and

(xi) an executed and effective Assignment and Acceptance Agreement entered into
by Wells Fargo Foothill, Inc. and Wells Fargo Bank, National Association, and
accepted by the Administrative Borrower, pursuant to which the Original Agent’s
interest has been transferred to the Agent and the Original Lender’s Commitment
has been transferred to the Lenders,

(c) Agent shall have received a certificate from the Secretary or a Responsible
Officer of each Borrower attesting to the resolutions of such Borrower’s Board
of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which such Borrower is a party and
authorizing specific officers of such Borrower to execute the same;

(d) Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary or a Responsible Officer of such Borrower;

(e) Agent shall have received a certificate of status with respect to each
Borrower, dated within 15 days (or such other time as may be agreed by Agent in
its Permitted Discretion) of the Closing Date, such certificate to be issued by
the appropriate officer or official body of the jurisdiction of organization of
such Borrower, which certificate shall indicate that such Borrower is in good
standing (if applicable) in such jurisdiction;

(f) Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days (or such other time as agreed by Agent in
its Permitted Discretion) of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Borrower) listed on Schedule 3.1(f), which certificates
shall indicate that such Borrower is in good standing (if applicable) in such
jurisdictions;

(g) Agent shall have received a certificate from the Secretary or a Responsible
Officer of each Guarantor attesting to the resolutions of such Guarantor’s Board
of Directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party and authorizing specific officers
of such Guarantor to execute the same;

(h) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary or a Responsible Officer of such Guarantor;

(i) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days (or such other time as agreed by Agent in its
Permitted Discretion) of the Closing Date, such certificate to be issued by the
appropriate officer or official body of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing (if applicable) in such jurisdiction;

(j) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days (or such other time as agreed by Agent in
its Permitted Discretion) of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Guarantor) listed on Schedule 3.1(j), which certificates
shall indicate that such Guarantor is in good standing (if applicable) in such
jurisdictions;

(k) Agent shall have received opinions of:

(i) Ann Nguyen, General Counsel to the Obligors, substantially in the form of
Exhibit O-1;

(ii) Davis Polk & Wardwell, special New York counsel to the Obligors,
substantially in the form of Exhibit O-2;

(iii) Morris, Nichols, Arsht & Tunnell, special Delaware counsel to SMART
Modular Technologies (DE), Inc., substantially in the form of Exhibit O-3;

(iv) DLA Piper Rudnick, special California counsel to US Borrower, substantially
in the form of Exhibit O-4;

(v) Maples and Calder, special Cayman Islands counsel to Parent, Cayman Parent
II, Cayman Parent III, Cayman Parent IV, Foreign Holdings and PR Borrower,
substantially in the form of Exhibit O-5;

(vi) Pietrantoni Mendez & Alvarez LLP, special Puerto Rican counsel to PR
Borrower, substantially in the form of Exhibit O-6;

(vii) Shearn Delamore & Co., special Malaysian counsel to Smart Modular
Malaysia, substantially in the form of Exhibit O-7;

(viii) Intentionally omitted;

(ix) McGrigors LLP, special United Kingdom counsel to Agent, substantially in
the form of Exhibit O-9; and

(x) McGrigors LLP, special Scottish counsel to UK Borrower, substantially in the
form of Exhibit O-10;

(l) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement as to which invoices were
submitted to the Administrative Borrower at least 2 Business Days prior to the
Closing Date;

(m) Obligors and each of their Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Obligors or their Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;

(n) to the extent not previously provided, Borrowers shall have provided Agent
with a list of all of their material contracts and a copy of any such contracts
identified by Agent;

(o) Agent shall have received conformed copies of the (i) register of members of
each Cayman Obligor and (ii) register of mortgages and charges in respect of
each Cayman Obligor;

(p) Agent shall have received evidence of the termination of Wells Fargo
Foothill, Inc.’s obligations under (i) any Letter of Credit and (ii) any Hedge
Agreement to which Wells Fargo Foothill, Inc. and one or more of the Obligors is
a party;

(q) Agent shall have received the Upfront Fee; and

(r) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

3.2 Conditions Subsequent to Initial Extension of Credit. The obligation of the
Lender Group (or any member thereof) to continue to make Advances (or otherwise
extend credit hereunder) is subject to the fulfillment, on or before the date
applicable thereto, of each of the conditions subsequent set forth below (the
failure by Borrowers to so perform or cause to be performed constituting an
Event of Default):

(a) with respect to Smart Modular Malaysia, Agent shall have received, within
30 days after the Closing Date (or such other time as may be agreed by Agent in
its Permitted Discretion), (i) an executed copy of the Addendum to Intercompany
Subordination Agreement and (ii) evidence satisfactory to Agent that (1) any
stamp or documentary taxes applicable to this Agreement, the Novation Agreement,
the Intercompany Subordination Agreement, the Addendum to Intercompany
Subordination Agreement and the Guaranty from Smart Modular Malaysia shall have
been paid, (2) the Guaranty from Smart Modular Malaysia shall have been
registered with the Central Bank (Bank Negara) of Malaysia for purposes of
administrative exchange control notification only and (3) the Addendum to
Intercompany Subordination Agreement has been registered with the High Court of
Kuala Lumpur;

(b) within 30 days after the Closing Date (or such other time as may be agreed
by Agent in its Permitted Discretion), to the extent not delivered on or prior
to the Closing Date, deliver to Agent Cash Management Agreements and Control
Agreements entered into with Banco Popular de PR with respect to the Deposit
Accounts in the name of PR Borrower;

(c) within 30 days after the Closing Date (or such other time as may be agreed
by Agent in its Permitted Discretion), to the extent not delivered on or prior
to the Closing Date, deliver to Agent Cash Management Agreements and Control
Agreements entered into with Banco Leon, S.A. with respect to the Deposit
Accounts in the name of PR Borrower;

(d) within 30 days after the Closing Date (or such other time as may be agreed
by Agent in its Permitted Discretion), to the extent not delivered on the
Closing Date, deliver to Agent Cash Management Agreements and Control Agreements
entered into with Barclays Bank plc with respect to the Deposit Accounts in the
name of UK Borrower;

(e) within 30 days after the Closing Date (or such other time as may be agreed
by Agent in its Permitted Discretion), to the extent not delivered on the
Closing Date, deliver to Agent file stamped copies of any document or assignment
to required to be filed with any Governmental Authority in Brazil; and

(f) within 30 days after the Closing Date (or such other time as may be agreed
by Agent in its Permitted Discretion), to the extent not delivered on the
Closing Date, deliver to Agent the opinion of Machado, Meyer, Sendacz e Opice,
special Brazilian counsel to Modular Brazil, substantially in the form of
Exhibit O-8.

3.3 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents made with respect to the Borrower requesting an Advance shall be
true and correct in all material respects on and as of the date of such
extension of credit, as though made on and as of such date (except in each case
to the extent that such representations and warranties relate solely to an
earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.4 Term. This Agreement shall continue in full force and effect until the
Maturity Date. The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default in accordance with
Section 9.1.

3.5 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to any outstanding Letters of Credit but excluding all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including (a) either (i) providing cash collateral to be held by Agent in an
amount equal to 105% of the then extant Letter of Credit Usage, or (ii) causing
the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Providers with respect to the then extant Bank
Product Obligations). Notwithstanding the foregoing, Bank Product Obligations
shall be subject to the terms and conditions (including as to termination) set
forth in the applicable Bank Product Agreements, and, in connection with any
termination of this Agreement, such termination and the release of any
applicable Agent’s Liens shall be subject to the provision by Borrowers of cash
collateral (in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Agent for the benefit of the
Bank Product Providers with respect to the then extant Bank Product Obligations.
No termination of this Agreement, however, shall relieve or discharge Obligors
or their Subsidiaries of their duties, Obligations, or covenants hereunder and
the Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full (or cash collateralized as provided above) and the Lender
Group’s obligations to provide additional credit hereunder have been terminated.
When this Agreement has been terminated and all of the Obligations have been
paid in full (or cash collateralized as provided above) and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent’s Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

3.6 Early Termination by Borrowers.

Borrowers (acting collectively only) have the option, at any time upon 30 days
prior written notice by Administrative Borrower to Agent, to terminate this
Agreement by paying to Agent, in cash, the Obligations (including (a) either
(i) providing cash collateral to be held by Agent in an amount equal to 105% of
the then extant Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to the Issuing Lender, and (b) providing cash collateral
(in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Agent for the benefit of the Bank
Product Providers with respect to the then extant Bank Product Obligations), in
full. No single Borrower may terminate this Agreement as to such Borrower. If
Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then the Commitments shall terminate and Borrowers
shall be obligated to repay the Obligations (including (a) either (i) providing
cash collateral to be held by Agent in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Agent for the benefit of the Bank Product
Providers with respect to the then extant Bank Product Obligations), in full, on
the date set forth as the date of termination of this Agreement in such notice.

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Each Obligor (other than Smart Modular Malaysia,
Modular Brazil and Smart Modular Brazil) has granted, and hereby reaffirms its
prior grant to the Agent (as successor to the Original Agent), and hereby grants
to the Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in all of its right, title, and
interest in all currently existing and hereafter acquired or arising Obligor
Collateral in order to secure prompt repayment of any and all of its Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Obligors of each of their covenants and duties
under the Loan Documents. The Agent’s Liens in and to the Obligor Collateral
shall attach to all Obligor Collateral without further act on the part of Agent
or Obligors. Anything contained in this Agreement or any other Loan Document to
the contrary notwithstanding, except for Permitted Dispositions or other
transactions permitted by Section 7.3 or 7.10, Obligors and their Subsidiaries
have no authority, express or implied, to dispose of any item or portion of the
Collateral (it being understood, with respect to any such Permitted Disposition
of Obligor Collateral or an Obligor (in each case to a Person other than an
Obligor), Agent’s Liens in and to such Obligor Collateral or, in the event of a
Permitted Disposition of an Obligor, such Obligor’s Obligations hereunder and
under the Loan Documents, shall be released automatically upon consummation of
such Permitted Disposition, and, if the seller in such Permitted Disposition was
an Obligor, the proceeds and products of such Permitted Disposition shall be
subject to Agent’s Liens).

4.2 Negotiable Collateral. In the event that any Obligor Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral (other than
letter of credit rights and promissory notes in an aggregate amount of up to
$1,000,000; provided, however, that if an Event of Default has occurred and is
continuing, and if Agent so requests, Borrowers agree to deliver physical
possession or control of such items of Collateral), and if and to the extent
that Agent determines in its Permitted Discretion that perfection or priority of
Agent’s security interest is dependent on or enhanced by possession, the
applicable Obligor, promptly following the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral to Agent.

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of the
Obligors that the Obligors’ Accounts, chattel paper, or General Intangibles have
been assigned to Agent or that Agent has a security interest therein, or
(b) collect the Obligors’ Accounts, chattel paper, or General Intangibles
directly and charge the collection costs and expenses to the Loan Account. Each
Obligor agrees that it will hold in trust for the Lender Group, as the Lender
Group’s trustee, any of its Collections that it receives and immediately will
deliver, to the extent required pursuant to Section 2.7, such Collections to
Agent or a Cash Management Bank in their original form as received by such
Obligor or its Subsidiaries.

4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

(a) Each Obligor authorizes Agent to file any financing statement or financing
statement amendment necessary or desirable to effectuate the transactions
contemplated by the Loan Documents, and any continuation statement or amendment
with respect thereto, in any appropriate filing office without the signature of
Obligors where permitted by applicable law. Each Obligor hereby ratifies the
filing of any financing statement previously authorized by it filed without the
signature such Obligor prior to the date hereof.

(b) If Obligors or their Subsidiaries acquire any commercial tort claim in
excess of $1,000,000 after the date hereof, Obligors shall promptly (but in any
event within 3 Business Days after such acquisition) deliver to Agent a written
description of such commercial tort claim and shall deliver a written agreement,
in form and substance reasonably satisfactory to Agent, pursuant to which the
applicable Obligor or its Subsidiary shall pledge and collaterally assign all of
its right, title and interest in and to such commercial tort claim to Agent, as
security for the Obligations (a “Commercial Tort Claim Assignment”).

(c) At any time upon the request of Agent (except as expressly permitted
otherwise in the Loan Documents), Obligors shall execute or deliver to Agent any
and all financing statements, financing statement amendments, original financing
statements in lieu of continuation statements, fixture filings, security
agreements, pledges, assignments, Commercial Tort Claim Assignments,
endorsements of certificates of title, to the extent applicable, and all other
documents (collectively, the “Additional Documents”) that Agent may request in
its Permitted Discretion, in form and substance reasonably satisfactory to Agent
in its Permitted Discretion, to create, perfect, and continue to perfect the
Agent’s Liens in the Collateral (whether now owned or hereafter arising or
acquired, tangible or intangible), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, each Obligor authorizes Agent to
execute any such Additional Documents in the applicable Obligor’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In addition, on such periodic basis as Agent shall reasonably
require (in the event an Obligor acquires or develops a material patent or files
a patent application therefor, immediately upon such acquisition, development
and filing), Obligors shall cause to be prepared, executed, and delivered to
Agent supplemental schedules to the applicable Loan Documents to identify all
material patents, patent applications, copyright registrations and registered
trademarks acquired or generated by any Obligor as being subject to the security
interests created thereunder; provided, however, that (i) no Obligor shall
register with the U.S. Copyright Office any unregistered copyrights (whether in
existence on the Closing Date or thereafter acquired, arising or developed)
unless (a) the applicable Obligor provides Agent with written notice of its
intent to register such copyrights not less than 30 days prior to the date of
the proposed registration, and (b) prior to such registration, the applicable
Obligor executes and delivers to Agent a Copyright Security Agreement,
supplemental schedules to an existing Copyright Security Agreement or such other
documentation as Agent reasonably deems necessary in order to perfect and
continue perfected Agent’s Liens on such copyrights following such registration
and (ii) no Obligor shall be obligated to register any copyright, patent or
trademark in any jurisdiction outside the United States.

4.5 Power of Attorney. Each Obligor hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as such Obligor’s true and lawful attorney, with power, in each case to
the extent permitted by applicable law, to (a) if such Obligor refuses to, or
fails timely to execute and deliver any of the documents described in
Section 4.4, sign the name of such Obligor on any of the documents described in
Section 4.4, (b) at any time that an Event of Default has occurred and is
continuing, sign such Obligor’s name on any invoice or bill of lading relating
to the Obligor Collateral, drafts against Account Debtors, or notices to Account
Debtors, (c) send requests for verification of Obligors’ Accounts to the extent
constituting Collateral, (d) endorse such Obligor’s name on any of its payment
items (including all of its Collections) that may come into the Lender Group’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Obligor’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Obligors’
Accounts to the extent constituting Collateral, chattel paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Obligor’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group’s obligations to extend credit hereunder are terminated.

4.6 Right to Inspect. Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time
hereafter upon reasonable notice and at reasonable times to inspect the Books
and make copies or abstracts thereof and to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Obligors’ and their
Subsidiaries’ financial condition or the amount, quality, value, condition of,
or any other matter relating to, the Collateral.

4.7 Control Agreements. Borrowers agree that they will not transfer assets out
of any of their Deposit Accounts or Securities Accounts; provided, however, that
(i) any Borrower may make any such transfer if immediately thereafter, the
Obligors are in compliance with Section 7.12, and (ii) so long as no Event of
Default has occurred and is continuing or would result therefrom, Borrowers may
use such assets (and the proceeds thereof) to the extent not prohibited by this
Agreement or the other Loan Documents and, if the transfer is to another bank or
securities intermediary (unless otherwise permitted under Section 2.7 or 7.12),
so long as the applicable Borrower, Agent, and the substitute bank or securities
intermediary have entered into a Control Agreement. Borrowers agree that they
will, subject to Sections 2.7, 4.2 and 4.5, and not in limitation of
Section 7.12, take any or all reasonable steps that Agent requests in order for
Agent to obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106,
and 9-107 of the Code with respect to any of its or their Securities Accounts,
Deposit Accounts, electronic chattel paper, Investment Property, and
letter-of-credit rights. No Control Agreement in respect of any Securities
Accounts or other Investment Property shall be modified by Obligors without the
prior written consent of Agent. Upon the occurrence and during the continuance
of an Event of Default, subject to the provisions of any Control Agreement,
Agent may notify any bank or securities intermediary to liquidate the applicable
Deposit Account or Securities Account or any related Investment Property
maintained or held thereby and remit the proceeds thereof to the Agent’s Account
for the applicable Borrower; provided that, notwithstanding anything in any Loan
Document to the contrary, Agent agrees that it shall not give any bank or
securities intermediary written notice instructing such bank or securities
intermediary to cease honoring the applicable Borrower’s instructions unless and
until an Event of Default has occurred and is continuing.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Obligor
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except in each case to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

5.1 No Encumbrances. Each Obligor and its Subsidiaries has good and indefeasible
title to, or a valid leasehold interest in, their personal property assets and
good and marketable title to, or a valid leasehold interest in, their Real
Property (subject to exceptions that do not, in the aggregate materially impair
the use, value or marketability of any such Real Property), in each case, free
and clear of Liens except for Permitted Liens and except for assets having de
minimis value and not material to their business.

5.2 Intentionally omitted.

5.3 Intentionally omitted.

5.4 Equipment. All of the Equipment of Obligors is used or held for use in their
business and is fit for such purposes.

5.5 Intentionally omitted.

5.6 Inventory Records. US Borrower and UK Borrower keep materially correct and
accurate records itemizing and describing the type, quality, and quantity of its
and its Subsidiaries’ Inventory and the book value thereof.

5.7 Jurisdiction of Organization; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.

(a) The jurisdiction of organization of each Obligor and each of its
Subsidiaries is set forth on Schedule 5.7(a) (as such Schedule may be updated
from time to time by Administrative Borrower on 5 days’ prior written notice to
Agent);

(b) The chief executive office of each Obligor and each of its Subsidiaries is
located at the address indicated on Schedule 5.7(b) (as such Schedule may be
updated pursuant to Section 6.8);

(c) Each Obligor’s and each of its Subsidiaries’ FEIN and organizational
identification number, if any, are identified on Schedule 5.7(c) (as such
Schedule may be updated from time to time on 5 days’ prior written notice to
Agent); and

(d) Obligors and their Subsidiaries do not hold any commercial tort claims
involving a claim of more than $1,000,000, except as set forth on
Schedule 5.7(d) (as such Schedule may be updated from time to time on 5 days’
prior written notice to Agent).

5.8 Due Organization and Qualification; Subsidiaries

(a) Each Obligor is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change. Schedule 3.1(f) does not, as of the Closing Date,
omit any jurisdiction in which the failure of any Borrower to be qualified to do
business reasonably could be expected to constitute a Material Adverse Change.
Schedule 3.1(j) does not, as of the Closing Date, omit any jurisdiction in which
the failure of any Guarantor to be qualified to do business reasonably could be
expected to constitute a Material Adverse Change.

(b) Set forth on Schedule 5.8(b), is a complete and accurate description as of
the Closing Date of the authorized capital Stock of each Obligor, by class, and,
as of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding. Other than as described on Schedule 5.8(b),
there are no subscriptions, options, warrants, or calls relating to any shares
of each Obligor’s capital Stock, including any right of conversion or exchange
under any outstanding security or other instrument. No Obligor is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock, except as permitted under
Section 7.10.

(c) Set forth on Schedule 5.8(c), is a complete and accurate list of each
Obligor’s direct Subsidiaries as of the Closing Date, showing: (i) the
jurisdiction of their organization; (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries; and
(iii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by the applicable Obligor. All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

(d) Except as set forth on Schedule 5.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Obligor’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Obligor or any of its respective Subsidiaries
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of any Obligor’s Subsidiaries’ capital
Stock or any security convertible into or exchangeable for any such capital
Stock.

(e) Except for any such failure that would not reasonably be expected to result
in a Material Adverse Change, all licenses, consents, exemptions, clearance
filings, registrations, payments of taxes, notarizations and authorizations as
are or may be necessary or desirable for the proper conduct of each Obligor’s
business, trade, and ordinary activities for the performance and discharge of
its respective obligations and liabilities under the Loan Documents have been
obtained and are in full force and effect.

5.9 Due Authorization; No Conflict.

(a) As to each Obligor, the execution, delivery, and performance by such Obligor
of this Agreement and the other Loan Documents to which it is a party have been
duly authorized by all necessary action on the part of such Obligor.

(b) As to each Obligor, the execution, delivery, and performance by such Obligor
of this Agreement and the other Loan Documents to which it is a party do not and
will not (i) violate any provision of federal, state, or local law or regulation
applicable to any Obligor, the Governing Documents of any Obligor, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Obligor, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of any Obligor, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any properties or assets of any
Obligor, other than Permitted Liens, or (iv) require any approval of any
Obligor’s interestholders or any approval or consent of any Person under any
material contractual obligation of any Obligor, other than (i) consents or
approvals that have been obtained and that are still in force and effect and
(ii) consents or approvals from suppliers, customers or other contractual
counterparties of Obligors required for any foreclosure or other exercise of
remedies. No injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
has been issued and remains in force by any Governmental Authority against any
Borrower.

(c) Other than the filing of financing statements and/or financing statement
amendments and other filings and registrations required for the creation and
perfection of Agent’s Liens on Collateral located outside of the United States,
the execution, delivery, and performance by each Obligor of this Agreement and
the other Loan Documents to which such Obligor is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than (i) consents or
approvals that have been obtained and that are still in force and effect and
(ii) consents or approvals from any Governmental Authority required by Agent or
Lender for any foreclosure or exercise of remedies.

(d) As to each Obligor, this Agreement and the other Loan Documents to which
such Obligor is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Obligor will be the legally valid
and binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(e) Except as expressly permitted by any Loan Document, the Agent’s Liens are
validly created, perfected, and first priority Liens, subject only to Permitted
Liens.

5.10 Litigation. Other than those matters disclosed on Schedule 5.10 and other
than matters that reasonably could not be expected to result in a Material
Adverse Change, there are no actions, suits, or proceedings pending or, to the
best knowledge of each Obligor, threatened against any Obligor, or any of its
Subsidiaries, as applicable, except for (a) matters that are fully covered by
insurance (subject to customary deductibles), and (b) matters arising after the
Closing Date that reasonably could not be expected to result in a Material
Adverse Change.

5.11 Financial Statements; Material Adverse Change. All financial statements
relating to any Obligor and its Subsidiaries that have been delivered by such
Obligor to the Lender Group have been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for the lack of footnotes and
being subject to year-end audit adjustments) and present fairly in all material
respects, such Obligor’s and its Subsidiaries’ financial condition as of the
date thereof and results of operations for the period then ended. There has not
been a Material Adverse Change since the date of the latest financial statements
submitted to the Lender Group on or before the Closing Date.

5.12 Fraudulent Transfer.

(a) Each Obligor is Solvent.

(b) No transfer of property is being made by any Obligor or any Subsidiary of an
Obligor and no obligation is being incurred by any Obligor or any Subsidiary of
an Obligor in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of Obligors or their Subsidiaries.

5.13 Employee Benefits. None of Obligors, any of their Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan. The
Obligors and their Subsidiaries shall ensure that all pension schemes operated
by or maintained for the benefit of their employees are operated and maintained
as required by law.

5.14 Environmental Condition. Except as set forth on Schedule 5.14 and except as
would not reasonably be expected to result in a Material Adverse Change, (a) to
Obligors’ knowledge, none of Obligors’ or their Subsidiaries’ properties or
assets has ever been used by Obligors, their Subsidiaries, or by previous owners
or operators or any third party in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such use,
disposal, production, storage, handling, treatment, release or transport was in
violation, in any material respect, of any applicable Environmental Law, (b) to
Obligors’ knowledge, none of Obligors’ nor their Subsidiaries’ properties or
assets is, or within the last ten (10) years has ever been, designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) none of Obligors nor any of their
respective Subsidiaries have received notice that an Environmental Lien has
attached to any revenues or to any Real Property owned or operated by Obligors
or their Subsidiaries, (d) none of Obligors or any of their Subsidiaries have
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency, the UK Environment Agency, a UK Local Authority or predecessors to the
same or other competent authorities concerning any action or omission by any
Obligor or any Subsidiary of an Obligor resulting from the releasing or
disposing of Hazardous Materials into the environment in material violation of
any Environmental Law, and (e) Obligors have provided or otherwise made
available to Lenders copies of all environmental studies, reports, and other
material documents in the possession or knowledge and control of Obligors or the
Subsidiary of any Obligors or their advisors relating to any Environmental
Actions, Environmental Liabilities and Costs, Remedial Actions, or the presence
of any Hazardous Materials (i) at, on, under, or migrating to or from any assets
or properties of any Obligor or any Subsidiary of any Obligor, or (ii) at any
facility at which Hazardous Materials generated, handled, transported or
disposed of by any Obligor, or any Subsidiary of any Obligor, came to be
located.

5.15 Brokerage Fees. Obligors and their Subsidiaries have not utilized the
services of any broker or finder in connection with obtaining financing from the
Lender Group under this Agreement and no brokerage commission or finders fee is
payable by Obligors or their Subsidiaries in connection herewith.

5.16 Intellectual Property. To Obligor’s knowledge, each Obligor and each
Subsidiary of an Obligor owns, or holds licenses in, all trademarks, trade
names, patents, patent rights, and licenses that are necessary to the conduct of
its business as currently conducted. Attached hereto as Schedule 5.16 (as
updated from time to time by written notice from Administrative Borrower to
Agent) is a true, correct, and complete listing of all material patents, patent
applications, registered trademarks, trademark applications, registered
copyrights, and copyright applications as to which each Obligor or one of its
Subsidiaries is the owner or is an exclusive licensee.

5.17 Leases. Except as would not reasonably be expected to result in a Material
Adverse Change, Obligors and their Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating. All of such leases are valid and
subsisting and no material default by Obligors or their Subsidiaries exists
under any of them.

5.18 DDAs. Set forth on Schedule 5.18 are all of Obligors’ and their
Subsidiaries’ Deposit Accounts and Securities Accounts as of the Closing Date
(as updated from time to time by written notice from Administrative Borrower to
Agent to reflect Deposit Accounts and Securities Accounts opened in accordance
with the terms hereof), including, with respect to each bank or securities
intermediary (i) the name and address of such Person, and (ii) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

5.19 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Obligors or their Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Obligors or their Subsidiaries in writing to the Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time, in each case, in light of the
circumstances under which such information was provided; provided that, to the
extent any of the foregoing information was, is or will be based upon or
constitutes a forecast or projection, each Obligor represents as of the date on
which any Projections are prepared for delivery to Agent, with respect to such
Projections only that such Projections were prepared in good faith and based on
assumptions believed to be reasonable at the time of their preparation (it being
understood that such projections and forecasts are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Obligors and that no assurance can be given that such projections or forecasts
will be realized).

5.20 Corporate Structure. Set forth on Schedule 5.20 is the correct and accurate
corporate structure of the Obligors, which may be updated by Administrative
Borrower from time to time on 5 days’ prior written notice to Agent.

5.21 Inactive Subsidiaries. None of the Inactive Subsidiaries have any
Indebtedness or other material liabilities, conducts no material operations or
business, and owns no material assets or properties.

5.22 Indebtedness. Set forth on Schedule 5.22 is a true and complete list of all
Indebtedness of each Obligor and each Subsidiary of each Obligor outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness and the principal terms thereof as of the Closing
Date.

6. AFFIRMATIVE COVENANTS.

Each Obligor covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than unmatured
contingent Obligations and Bank Product Obligations), Obligors shall and shall
cause each of their respective Subsidiaries to do all of the following:

6.1 Accounting System. Maintain a system of accounting that enables Obligors to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent; provided, that if there has been a change
in GAAP contemplated by the proviso set forth in Section 1.2 and Administrative
Borrower has delivered the notice contemplated by such proviso, Obligors must
deliver financial statements in accordance with GAAP then in effect and also, to
the extent necessary to calculate the financial covenants set forth herein, GAAP
prior to any change thereto with respect to which Administrative Borrower
delivered such notice until such time as an amendment has been entered into in
accordance with the terms hereof to adjust the financial covenants to reflect
the impact of such GAAP change. Obligors also shall keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to
their and their Subsidiaries’ sales.

6.2 Intentionally omitted.

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a) as soon as available, but in any event within 60 days after the end of each
fiscal quarter during each of Parent’s fiscal years,

(i) a consolidated balance sheet, income statement, and statement of cash flow
covering Parent’s and its Subsidiaries’ operations during such period,

(ii) a Compliance Certificate to the effect that:

A. the financial statements delivered hereunder have been prepared in accordance
with GAAP (except for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material respects the consolidated
financial condition of Parent and its Subsidiaries,

B. the representations and warranties of Obligors contained in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of such financial statements, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), (or, to the extent that such representations and
warranties are not true and correct in all material respects on and as of such
date, describing such inaccuracy as to which he or she may have knowledge and
what action, if any, Obligors have taken, are taking, or propose to take with
respect thereto), and

C. on and as of the date of such financial statements, there does not exist any
condition or event that constitutes a Default or Event of Default (or, to the
extent of any non-compliance, describing such non-compliance as to which he or
she may have knowledge and what action, if any, Obligors have taken, are taking,
or propose to take with respect thereto),

(b) as soon as available, but in any event within 120 days after the end of each
of Parent’s fiscal years,

(i) consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management), and

(ii) a certificate of such accountants addressed to Agent and the Lenders
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.17 as of the end of such fiscal
year,

provided, that for purposes of clauses (a) and (b) above, the financial
statements required to be delivered pursuant to clauses (a) and (b) above shall
be deemed delivered to Agent upon and to the extent that such financial
statements are filed with the SEC and such financial statements are made
publicly available by the SEC,

(c) as soon as available, but in any event no later than 30 days after the start
of each of Parent’s fiscal years, copies of the Projections for such fiscal
year, in form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, in its Permitted Discretion, certified by the chief
financial officer of Parent as being prepared in good faith based on assumptions
believed to be reasonable at the time of preparation thereof,

(d) if and when filed by any Obligor,

(i) (A) within 60 days after the applicable Obligor’s fiscal quarter end, 10-Q
quarterly reports, (B) within 120 days after the applicable Obligor’s fiscal
year end, Form 10-K annual reports and (C) within 10 days after filing, Form 8-K
current reports, and any other filings made by any Obligor with the SEC, it
being understood that, as to any such filings, Obligors may deliver the same by
electronic mail (to such email address(es) as may be provided for such purpose
from time to time by Agent), including any such electronic mail specifying the
applicable filing, and

(ii) any other information that is provided by Parent to its shareholders
generally,

(e) Intentionally Omitted,

(f) as soon as any Responsible Officer of any Obligor has knowledge of any event
or condition that constitutes a Default or an Event of Default, notice thereof
and a statement of the curative action that Obligors propose to take with
respect thereto, and

(g) promptly after the commencement thereof, but in any event within 3 Business
Days after the service of process with respect thereto on any Obligor or any
Subsidiary of any Obligor, notice of all actions, suits, or proceedings brought
by or against any Obligor or any Subsidiary of any Obligor before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change.

In addition to the financial statements referred to above, Borrowers agree to
deliver the financial statements described in Sections 6.3(a)(i) and 6.3(b)(i)
prepared on both a consolidated and consolidating basis and agree that no
Subsidiary of Parent will have a fiscal year different from that of Parent.
Obligors agree to cooperate with Agent to allow Agent to consult with their
independent certified public accountants if Agent reasonably requests the right
to do so (and Agent shall notify Obligors as to the timing of such consultations
and permit Obligors an opportunity to be present thereat or to otherwise
participate therein) and that, in such connection, their independent certified
public accountants are authorized to communicate with Agent and to release to
Agent whatever financial information concerning Obligors or their Subsidiaries
that Agent reasonably may request.

6.4 Returns. Cause returns and allowances as between Obligors and their
Subsidiaries and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of Obligors and their
Subsidiaries, as they exist at the time of the execution and delivery of this
Agreement.

6.5 Maintenance of Properties. Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business in good
working order and condition, as required by the terms of the lease for such
property, ordinary wear and tear excepted, and comply at all times with the
provisions of all leases to which it is a party as lessee, so as to prevent any
loss or forfeiture thereof or thereunder except (subject to Section 6.10 with
respect to leases) for any non-compliance therewith and/or any loss or
forfeiture thereunder that could not, individually or in the aggregate,
reasonably be expected to result in a Lien (other than Permitted Liens) on all
or any portion of the Obligor Collateral or otherwise result in a Material
Adverse Change.

6.6 Taxes. Except to the extent failure to do so would not reasonably be
expected to result in a Material Adverse Change, (a) cause all assessments and
taxes, whether real, personal, or otherwise, due or payable by, or imposed,
levied, or assessed against Obligors, their Subsidiaries, or any of their
respective assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest, (b) make
timely payment or deposit of all tax payments and withholding taxes required of
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and (c) upon
request, furnish Agent with proof reasonably satisfactory to Agent indicating
that the applicable Obligor or Subsidiary of any Obligor has made such payments
or deposits.

6.7 Insurance.

(a) At Obligors’ expense, maintain insurance respecting their and their
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses, provided that no
Obligor shall be required to maintain insurance respecting any leased Real
Property to the extent that a landlord of such Real Property is already
maintaining such insurance with respect to such Real Property. Obligors also
shall maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent. Within 5
Business Days of the Closing Date, to the extent not provided on the Closing
Date, Obligors shall deliver copies of all such policies to Agent with a
satisfactory lender’s loss payable endorsement naming Agent as sole loss payee
or additional insured, as appropriate. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.

(b) Give Agent prompt notice of any loss in excess of $500,000 covered by such
insurance. Agent shall have the exclusive right to adjust any losses claimed
under any such insurance policies in excess of $1,000,000 (or in any amount
after the occurrence and during the continuation of an Event of Default),
without any liability to the affected Obligor whatsoever in respect of such
adjustments. Any monies in excess of $1,000,000 received as payment for any loss
under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to Agent to be applied at the option of
the Required Lenders either to the prepayment of the Obligations of the
applicable Borrower (provided, that, in the case of a prepayment of a LIBOR Rate
Loan at a time other than the end of the Interest Period applicable thereto,
Agent shall waive any Funding Losses resulting therefrom) or shall be disbursed
to Administrative Borrower under staged payment terms reasonably satisfactory to
the Agent for application to the cost of repairs, replacements, or restorations;
provided, that, with respect to any such monies in an aggregate amount during
any twelve consecutive month period not in excess of $1,000,000, so long as
(A) at the time of receipt thereof, no Default or Event of Default shall have
occurred and be continuing, (B) Administrative Borrower shall have given Agent
prior written notice of its or the applicable Person’s intention to apply such
monies to the costs of repairs, replacement or restoration of the property which
is the subject of the loss, destruction, or taking by condemnation, and
(C) Administrative Borrower or the applicable Person completes such repairs,
replacement or restoration within six months after receiving such monies, the
applicable Borrower shall have the option to apply such monies to the costs of
repairs, replacement or restoration of the property which is the subject of the
loss, destruction, or taking by condemnation unless and to the extent that such
applicable period shall have expired without such repairs, replacement or
restoration being made in which case any remaining amounts shall be paid to
Agent and applied as set forth above.

(c) Not to take out separate insurance concurrent in form or contributing in the
event of loss with that required to be maintained under this Section 6.7, unless
Agent is included thereon on the same basis as required under Section 6.7(a) as
named insured with the loss payable to Agent under a lender’s loss payable
endorsement or its equivalent. Each Obligor immediately shall notify Agent
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and copies of such
policies promptly shall be provided to Agent.

6.8 Location of Inventory and Equipment. By no later than 15 days after actual
receipt by the US Borrower of a written request from Agent to provide the same,
provide to Agent a list of the current locations of US Borrower’s Inventory and
Equipment.

6.9 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

6.10 Leases. Pay when due all rents and other amounts payable under any leases
to which any Obligor or any Subsidiary of any Obligor is a party or by which any
Obligor’s or any Subsidiary of any Obligor’s properties and assets are bound,
unless such payments are the subject of a Permitted Protest or failure to make
such payments would not reasonably be expected to result in a Material Adverse
Change.

6.11 Existence. At all times preserve and keep in full force and effect each
Obligor’s and each Subsidiary of any Obligor’s valid existence and good standing
and any rights and franchises material to their businesses, except to the extent
(i) permitted under Section 7.3 or 7.4 or (ii) failure to maintain such
existence, rights or franchises would not reasonably be expected to result in a
Material Adverse Change.

6.12 Environmental.

(a) Except to the extent failure to take such action would not reasonably be
expected to result in a Material Adverse Change, keep any property either owned
or operated by any Obligor or any Subsidiary free of any Environmental Liens or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens, (b) except to the extent
failure to take such action would not reasonably be expected to result in a
Material Adverse Change, comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material of any reportable quantity that would result in a Material Adverse
Change from or onto property owned or operated by any Obligor or any Subsidiary
and take any Remedial Actions required to abate said release or otherwise to
come into compliance with applicable Environmental Law, and (d) promptly, but in
any event within 10 days of its receipt thereof, provide Agent with written
notice of any of the following: (i) notice that an Environmental Lien that would
result in a Material Adverse Change has been filed against any of the real or
personal property of any Obligor or any Subsidiary, (ii) commencement of any
Environmental Action that would result in a Material Adverse Change or notice
that any such Environmental Action will be filed against any Obligor or any
Subsidiary, and (iii) notice of a violation, citation, or other administrative
order which reasonably could be expected to result in a Material Adverse Change.

6.13 Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, when taken together with all written information, exhibits and
reports so furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
affect of amending or modifying this Agreement or any of the Schedules hereto.

6.14 Formation of Subsidiaries.

(a) Subject to Section 4.4, at the time that any Obligor forms or acquires any
direct Subsidiary organized under the laws of the United States after the
Closing Date, such Obligor shall (a) cause such Subsidiary to provide to Agent a
joinder to this Agreement together with such other documents (including Guaranty
Agreements), security documents, as well as appropriate UCC-1 financing
statements, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens and except as expressly provided otherwise hereunder or under
any other Loan Document) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or UCC-1 financing statements, hypothecating all of the
direct or beneficial ownership interest in such Subsidiary, in form and
substance reasonably satisfactory to Agent, and (c) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.14(a)
shall be a Loan Document; and

(b) Subject to Section 4.4, at the time that any Obligor forms or acquires any
direct Subsidiary organized under the laws of any jurisdiction other than the
United States after the Closing Date (other than a Subsidiary from which such
Obligor cannot, with commercially reasonable efforts, obtain a Guaranty or Lien
as a result of the laws, rules or regulations of the jurisdiction applicable to
such Subsidiary), such Obligor shall cause such Subsidiary to enter into a
Guaranty Agreement with respect to the Obligations of UK Borrower and PR
Borrower Any document, agreement, or instrument executed or issued pursuant to
this Section 6.14(b) shall be a Loan Document.

6.15 Post Closing Matters. The Borrowers shall deliver, or cause to be
delivered, all items required to be delivered under Section 3.2 of this
Agreement within the respective time periods set forth in Section 3.2.

7. NEGATIVE COVENANTS.

Each Obligor covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than unmatured
contingent Obligations and Bank Product Obligations), Obligors will not and will
not permit any of their respective Subsidiaries to do any of the following:

7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents;

(b) Indebtedness set forth on Schedule 5.22;

(c) Indebtedness arising under the terms of that certain Indenture, dated as of
March 28, 2005, among Smart Modular Technologies (WWH), Inc., the Guarantors
party thereto and U.S. Bank National Association, provided however, that in no
event shall the aggregate principal amount outstanding under the Indenture
exceed $81,250,000.00;

(d) refinancings, renewals, or extensions of Indebtedness permitted under
Sections 7.1(b), 7.1(c) and this Section 7.1(d) (and continuance or renewal of
any Permitted Liens associated therewith) so long as: (i) such refinancings,
renewals, or extensions do not result in an increase in the then extant
principal amount of the Indebtedness so refinanced, renewed, or extended,
(ii) in the case of Indebtedness permitted under Sections 7.1(b) and 7.1(c)
only, such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions, that, taken as a whole, are
materially more burdensome or restrictive to the applicable Obligor, (iii) in
the case of Indebtedness permitted under Section 7.1(b) only, if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (iv) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended;

(e) (i) Indebtedness comprising Permitted Intercompany Investments and
(ii) Indebtedness consisting of guarantees of any Indebtedness of any other
Obligor which Indebtedness is otherwise permitted under this Section 7.1;

(f) Indebtedness in connection with Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness described under clause (h) of the definition of Permitted
Investments; and

(h) Indebtedness not otherwise permitted under this Section 7.1 so long as,
except in the case of purchase money Indebtedness and capital leases, no Event
of Default shall have occurred and be continuing at the time of such incurrence
or would result therefrom; provided however, that Obligors shall not permit the
aggregate principal amount of Indebtedness outstanding at any time for all
Obligors pursuant to the provisions of Section 7.1(g) and this Section 7.1(h) to
exceed the aggregate amount of Thirty Million Dollars ($30,000,000.00); provided
however, that for purposes of calculating the aggregate amount of Indebtedness
outstanding under clause (g) above, any Indebtedness that is also a Permitted
Intercompany Investment shall not be deemed Indebtedness included in the
aggregate amount of such Indebtedness outstanding under clause (g) above.

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness), which Permitted
Liens pursuant to clauses (b) through (i), (k) and (m) of the definition thereof
may be prior or junior to Agent’s Liens.

7.3 Restrictions on Fundamental Changes. Enter into any merger, consolidation or
reorganization, or reclassify its Stock or liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution), except (i) that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (A) any Obligor may acquire
ownership of or substantially all of the assets of any Person so long as such
Person is engaging in the same or similar lines of business engaged in by such
Obligor and, on a pro forma basis, considering the existing financial condition
of the acquired Person together with all Obligors on a consolidated basis, no
Default or Event of Default would occur as a result of such acquisition, (B) any
Subsidiary may merge into an Obligor in a transaction in which such Obligor is
the surviving corporation, (C) any Subsidiary may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Guarantor) is a Guarantor; provided, however, that in the event
either Smart Modular Malaysia, Smart Modular Brazil or Modular Brazil merges
into any Subsidiary that is not an Obligor and such Subsidiary is the surviving
entity, (1) the applicable Obligor shall execute and deliver, or cause to be
executed and delivered, to Agent a stock pledge agreement with respect to the
pledge of the Stock of such surviving Subsidiary, together with (if applicable),
all certificates representing the shares of Stock pledged thereunder, as well as
Stock powers with respect thereto endorsed in blank by such Obligor or such
other applicable Person; provided, however, that, in the event such applicable
Obligor is organized under the laws of the United States and such surviving
Subsidiary is a CFC, the pledge of the Stock of such CFC shall not exceed 66% of
the total combined voting power of all classes of Stock of such CFC entitled to
vote, and (2) such surviving Subsidiary shall execute and deliver a joinder
agreement, in form and substance reasonably satisfactory to Agent, to the
Intercompany Subordination Agreement, (D) any Subsidiary (except any Borrower,
US Buyer, Foreign Holdings, Smart Modular Malaysia, Modular Brazil and Smart
Modular Brazil) may liquidate or dissolve if the Administrative Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Obligors and is not materially disadvantageous to the Lenders,
and (E) any Inactive Subsidiary may be liquidated or merged into any other
Inactive Subsidiary or any Obligor so long as, in the event such Obligor is a
Borrower, such merger is also permitted under clause (A), or (ii) in connection
with any transactions permitted under Section 7.4 or 7.12.

7.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease
(other than pursuant to an operating lease), license, assign, transfer, or
otherwise dispose of any of the assets of any Obligor or any Subsidiary.

7.5 Change Name. Change any Obligor’s name, FEIN, organizational identification
number, jurisdiction of organization, chief executive office or type of
organization; provided, however, that an Obligor may do any of the foregoing
upon at least 5 days prior written notice by Administrative Borrower to Agent of
such change and so long as, at the time of such written notification, such
Obligor or such Subsidiary provides any financing statements necessary to
perfect or continue perfected Agent’s Liens.

7.6 Nature of Business. Make any change in the principal nature of their
business.

7.7 Prepayments and Amendments. Intentionally Omitted.

7.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.9 Consignments. Other than in the ordinary course of business consistent with
past practice, consign any of US Borrower’s Inventory or sell any of their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

7.10 Distributions. Make any distribution or declare or pay any dividends (in
cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of any Obligor’s Stock, of any class, whether now or
hereafter outstanding (any such distribution or payment, a Restricted Payment”),
except that:

(a) any Obligor or any Subsidiary may pay dividends with respect to its Stock
payable solely in additional shares of its common stock;

(b) any Obligor may pay dividends to any other Obligor; and any Subsidiary that
is not an Obligor may pay dividends to an Obligor or any other Subsidiary;

(c) any Subsidiary 100% of the Stock of which is not owned by Obligors may pay
cash dividends to its shareholders generally so long as the Obligor or
Subsidiary which owns the Stock in the Subsidiary paying such dividends receives
at least its proportionate share thereof (based upon its relative holdings of
Stock in the Subsidiary paying such dividends and taking into account the
relative preferences, if any, of the various classes of Stock in such
Subsidiary);

(d) any Obligor or any Subsidiary may make Restricted Payments to (i) purchase
or redeem its Stock in connection with and pursuant to the terms of employee
benefit and stock option plans, (ii) pay taxes, franchise fees and other fees to
maintain its existence and provide for other operating costs or (iii) make loans
or advances to employees in the ordinary course of business for costs and
expenses incurred in connection with any such employee’s employment in
accordance with past practices;

(e) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Obligor may make Restricted Payments
that constitute fees permitted by Section 7.13(d), (e) or (f);

(f) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Obligor may make Restricted Payments
to Parent if, on a pro forma basis considering the effect of such Restricted
Payment, (1) the Borrowers’ Adjusted Quick Ratio is and will be greater than
1.50 to 1.00, (2) the Borrowers are in compliance with the financial covenants
set forth in Section 7.17(b) and (c) of this Agreement and (3) at least five
(5) days prior to any Obligor making such Restricted Payment, the Administrative
Borrower has delivered to Agent written computations confirming Borrowers’
compliance with this Section 7.10(f);

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent may make Restricted Payments if, on
a pro forma basis considering the effect of such Restricted Payment, (1) the
Borrowers’ Adjusted Quick Ratio is greater than 1.50 to 1.00, (2) the Borrowers
are in compliance with the financial covenants set forth in Section 7.17(b)
and (c) of this Agreement and (3) at least five (5) days prior to Parent making
such Restricted Payment, the Administrative Borrower has delivered to Agent
written computations confirming Borrowers’ compliance with this Section 7.10(g);
and

(h) Intentionally Omitted.

7.11 Accounting Methods. Modify or change their fiscal year or their method of
accounting (other than as may be required to conform to or permitted by GAAP).

7.12 Investments. Except for Permitted Investments, or as expressly permitted
otherwise in this Agreement, directly or indirectly, make or acquire any
Investment; provided, however, that, except as permitted by Sections 2.7 and
4.7, Obligors (other than Smart Modular Malaysia, Smart Modular Brazil and
Modular Brazil) shall not have Permitted Investments (other than in the Cash
Management Accounts) in Deposit Accounts or Securities Accounts in an aggregate
amount in excess of $15,000,000 outstanding at any one time unless the
applicable Obligor, and the applicable securities intermediary or bank have
entered into Control Agreements or similar arrangements governing such Permitted
Investments in order to perfect (and further establish) the Agent’s Liens in
such Permitted Investments. Subject to the foregoing proviso, Obligors (other
than Smart Modular Malaysia, Smart Modular Brazil and Modular Brazil) shall not
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

7.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Obligor except for
(a) transactions permitted under Section 7.3(i) or as a Permitted Disposition
pursuant to clause (e) of the definition thereof; (b) Restricted Payments
permitted under Section 7.10; (c) Investments permitted under Section 7.12; (d)
so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, the payment of reasonable advisory fees from time to
time; (e) the payment of reasonable and customary compensation to any director
of any Obligor; and (f) transactions that are (i) upon fair and reasonable
terms, (ii) if any such transaction involves payments by the Obligors in excess
of $5,000,000, fully disclosed to Agent, and (iii) no less favorable to Obligors
than would be obtained in an arm’s length transaction with a non-Affiliate.

      7.14   Intentionally Omitted. 7.15   Intentionally Omitted.
7.16
7.17
  Intentionally Omitted.
Financial Covenants.
 
   

(a) Adjusted Quick Ratio. From and after the Closing Date, fail to cause
Borrowers to maintain an Adjusted Quick Ratio equal to or greater than 1.00 to
1.00 as of the end of each fiscal quarter of Borrowers;

(b) Adjusted EBITDA. From and after the Closing Date, fail to cause Borrowers to
maintain Adjusted EBITDA equal to or greater than Fifty Million Dollars
($50,000,000), as of the end of each fiscal quarter of Borrowers, and determined
based upon Borrowers’ immediately preceding four fiscal quarters then ended; and

(c) Funded Debt/Adjusted EBITDA. From and after the Closing Date, fail to cause
Borrowers to maintain a Funded Debt to Adjusted EBITDA Ratio equal to or less
than 2.25 to 1.00, as of the end of each fiscal quarter of Borrowers.

7.18 Capital Expenditures. Incur (i) Capital Expenditures and (ii) Capital
Leases in an aggregate amount (considering the aggregate expenditures and
incurrence of obligations for Capital Expenditures and Capital Leases by all
Obligors, collectively) in excess of Thirty Million Dollars ($30,000,000) during
any fiscal year of the Obligors.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If any Borrower fails to pay when due and payable or when declared due and
payable, all or any portion of its Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting its
Obligations (other than Bank Product Obligations);

8.2 If any Obligor, as applicable:

(a) fails to perform, keep, or observe any term, provision, condition, covenant,
or agreement contained in Sections 3.4, 4.6, 6.7(a), 6.10, 6.11 (with respect to
the Borrowers), and 7.1 through 7.18 of this Agreement;

(b) fails or neglects to perform, keep, or otherwise observe any term,
provision, condition, covenant, or agreement contained in Sections 2.7(b),
2.7(c), 2.7(d) or 4.7 of this Agreement and such failure continues for a period
of 2 Business Days;

(c) fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 6.2, 6.6, 6.7(b),
6.7(c), 6.8, 6.9, 6.13, and 6.14 of this Agreement and such failure continues
for a period of 5 Business Days;

(d) fails or neglects to perform, keep, or observe any other term, provision,
condition, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents), in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 10 Business Days;

8.3 If any material portion of any Obligor’s or any Subsidiary’s assets is
attached, seized, subjected to a writ or distress warrant, levied upon, or
similarly comes into the possession of any third Person and the same is not
discharged before the earlier of 30 days after the date it first arises or
5 days prior to the date on which such property or asset is subject to
forfeiture by such Obligor or such Subsidiary;

8.4 If an Insolvency Proceeding is instigated or commenced by any Obligor or any
Subsidiary;

8.5 If an Insolvency Proceeding is instigated or commenced against or in respect
of any Obligor or any Subsidiary, and any of the following events occur: (a) the
applicable Obligor or Subsidiary consents to the institution of the Insolvency
Proceeding against it, (b) the petition (howsoever described) commencing such
Insolvency Proceeding is not (i) timely controverted; provided, however, that,
during the pendency of such period, each member of the Lender Group shall be
relieved of its obligations to extend credit hereunder, or (ii) dismissed,
discharged, stayed, successfully challenged or restrained within 60 calendar
days of the date of the filing thereof; provided, however, that, during the
pendency of such period, each member of the Lender Group shall be relieved of
its obligation to extend credit hereunder, (c) an interim trustee is appointed
to take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, any Obligor
or any Subsidiary, (d) a provisional liquidator is appointed, or (e) an order
for relief shall have been entered therein;

8.6 If any Obligor or any Subsidiary is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs;

8.7 [INTENTIONALLY OMITTED]

8.8 If a judgment or other claim for the payment of money (including pursuant to
any notice of Lien, levy, assessment or other asserted claim with respect to
taxes or debts owing to the United States, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency) in excess of $5,000,000 (not including any amount covered by insurance)
becomes a Lien (other than a Permitted Lien), distress, execution, attachment or
sequestration upon or against any material portion of any Obligor’s or any
Subsidiary’s properties or assets and the same is not dismissed, restrained,
released, discharged, bonded against, or stayed pending appeal before the
earlier of 30 days after the date it first arises or 5 days prior to the date on
which such asset is subject to being forfeited by such Obligor or Subsidiary, as
applicable (except where the amount in controversy is less than $1,000,000 and
is subject to a Permitted Protest);

8.9 If there is a default in any material agreement in respect of Indebtedness
involving an aggregate amount of $5,000,000, or more, to which any Obligor or
any Subsidiary is a party and such default (a) occurs at the final maturity of
the obligations thereunder, or (b) results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of such
Person’s obligations thereunder, or to terminate such agreement the consequence
of which would result in a Material Adverse Change;

8.10 If any Obligor or any Subsidiary makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

8.11 If any material misstatement or misrepresentation exists, as of the date
when made or deemed made, in any warranty, representation, statement, or Record
to the Lender Group by any Obligor or any Subsidiary, or any officer, employee,
agent, or director of any Obligor or any Subsidiary;

8.12 Except as expressly permitted under any Loan Document, if the obligation of
any Guarantor under any Guaranty Agreement is limited or terminated by operation
of law or by such Guarantor thereunder; or

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby except
(a) as a result of a disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (b) as a result of the Agent’s actions or
failure to act, including, without limitation, the failure to maintain
possession of any stock certificates, promissory notes or other documents
delivered to it under the relevant Loan Document, or (c) to the extent such
failure shall be attributable to any action contemplated under Section 3.4 if
the time period provided in such Section for such action shall not have expired;
or

8.14 Except as expressly permitted under any Loan Document, any provision of any
Loan Document shall at any time for any reason be declared to be null and void,
or the validity or enforceability thereof shall be contested by any Obligor or
any Subsidiary, or a proceeding shall be commenced by any Obligor or any
Subsidiary, or by any Governmental Authority having jurisdiction over any
Obligor or any Subsidiary, seeking to establish the invalidity or
unenforceability thereof, or any Obligor or any Subsidiary shall deny that it
has any liability or obligation purported to be created under any Loan Document.

8.15 Any event that materially impairs the rights of the Lenders under this
Agreement arising from Administrative Borrower’s failure to disclose any and all
material facts, documents or other information requested pursuant to the Due
Diligence Letter the consequence of which would result in a Material Adverse
Change.

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand except as set forth below), may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group), all of which are authorized by
Obligors:

(a) Upon notice to Borrowers, declare all Obligations (other than Bank Product
Obligations), whether evidenced by this Agreement, by any of the other Loan
Documents, or otherwise, immediately due and payable;

(b) Upon notice to Borrowers, cease advancing money or extending credit to or
for the benefit of Obligors under this Agreement, under any of the Loan
Documents (other than Bank Product Agreements), or under any other agreement
between Obligors and the Lender Group;

(c) Upon notice to Borrowers, terminate this Agreement and any of the other Loan
Documents (other than Bank Product Agreements) as to any future liability or
obligation of the Lender Group, but without affecting any of the Agent’s Liens
in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with Obligors’ Account Debtors
for amounts and upon terms which Agent considers advisable, and in such cases,
Agent will credit the Loan Account with only the net amounts received by Agent
in payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

(e) Cause Obligors to hold all of their returned Inventory in trust for the
Lender Group and segregate all such Inventory from all other assets of Obligors
or in Obligors’ possession;

(f) Without notice to or demand upon any Obligor, make such payments and do such
acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Obligor agrees to assemble the Collateral if
Agent so requires, and to make the Collateral available to Agent at a place that
Agent may designate which is reasonably convenient to both parties. Each Obligor
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Agent’s determination appears
to conflict with the Agent’s Liens in and to the Collateral and to pay all
expenses incurred in connection therewith and to charge Obligors’ Loan Account
therefor. With respect to any of Obligors’ owned or leased premises, each
Obligor hereby grants Agent a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of the Lender
Group’s rights or remedies provided herein, at law, in equity, or otherwise;

(g) Without notice to any Obligor (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), to the extent
permitted by applicable law, set off and apply to the Obligations of such
Obligor any and all (i) balances and deposits of such Obligor held by the Lender
Group (including any amounts received in the Cash Management Accounts), or
(ii) Indebtedness at any time owing to or for the credit or the account of such
Obligor held by the Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of any Obligor
held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations of
such Obligor;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Obligor
Collateral. Each Obligor hereby grants to Agent a non-exclusive license or other
right to use, without charge, such Obligor’s labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Obligor Collateral, in
completing production of, advertising for sale, and selling any Obligor
Collateral and such Obligor’s rights under all licenses and all franchise
agreements shall inure to the Lender Group’s benefit;

(j) Sell the Obligor Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Obligors’ premises) as Agent determines in
its Permitted Discretion is commercially reasonable. It is not necessary that
the Obligor Collateral be present at any such sale but Agent shall give
Administrative Borrower (for the benefit of the applicable Obligor) a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the Obligor
Collateral, the time on or after which the private sale or other disposition is
to be made; and

(i) The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Obligor Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market; and

(ii) Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

(k) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Obligor Collateral or to operate same and, to the
maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing; and

(l) The Lender Group shall have all other rights and remedies available to it at
law or in equity pursuant to any other Loan Documents; provided, however, that
upon the occurrence of any Event of Default described in Section 8.4 or
Section 8.5, in addition to the remedies set forth above, without any notice to
Obligors or any other Person or any act by the Lender Group, the Commitments
shall automatically terminate and the Obligations (other than Bank Product
Obligations) then outstanding, together with all accrued and unpaid interest
thereon, and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Obligors.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

If any Obligor fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Obligor, may do any or all of the following: (a) make payment of
the same or any part thereof (except to the extent the same is subject to a
Permitted Protest expressly permitted under this Agreement), (b) set up such
reserves in Obligors’ Loan Account as Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 6.7 hereof, obtain and maintain insurance
policies of the type described in Section 6.7 and take any action with respect
to such policies as Agent deems prudent. Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement. Agent need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Each Obligor waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Obligor may in any way be liable.

11.2 The Lender Group’s Liability for Obligor Collateral. Each Obligor hereby
agrees that: (a) so long as the Lender Group complies with its obligations, if
any, under the Code, Agent shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Obligor Collateral, (ii) any loss or
damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, except, in
each case, to the extent such liability arises from the Agent’s gross negligence
or willful misconduct, and (b) except as otherwise provided in clause (a), all
risk of loss, damage, or destruction of the Obligor Collateral shall be borne by
Obligors.

11.3 Indemnification. Each Obligor shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in the case of
Agent only, in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Obligors’ and their Subsidiaries’ compliance with the terms of the
Loan Documents, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Obligors shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that resulted from the
gross negligence or willful misconduct of such Indemnified Person. Neither Agent
nor any Lender shall have any liability to a Guarantor (whether in tort,
contract, equity or otherwise) for losses suffered by such Guarantor in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by Guaranty Agreement to which such Guarantor is a
party, or any act, omission or event occurring in connection therewith, unless
it is determined by a final and non-appealable judgment or court order binding
on such entity that the losses were the result of acts or omissions constituting
gross negligence or willful misconduct. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Obligors were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Obligors
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Obligors
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Obligors in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

     
If to Administrative
Borrower:
4211 Starboard Drive
 
SMART MODULAR TECHNOLOGIES, INC.

Fremont, California 94538

 
 
Attn: Jack Pacheco, Chief Financial Officer
Fax No. (510) 360-8500
with copies to: DAVIS POLK & WARDWELL
450 Lexington Avenue
New York, New York 10017
Attn: Karin S. Day, Esq.

Fax No. (212) 450-3320



      If to Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION

         
121 Park Center Plaza, 3rd Floor San Jose, California 95113 Attn: Karen A. Byler
Fax No. (408) 295-0639 with copies to:
  CHAPMAN AND CUTLER LLP

595 Market Street, Suite 2600

San Francisco, California 94105

Attn: Gregory S. Clore, Esq.

Fax No. (415) 541-0506

Any party may change the address at which they are to receive notices hereunder,
by notice in writing in the foregoing manner given to the other parties. All
notices or demands sent in accordance with this Section 12, other than notices
by Agent in connection with enforcement rights against the Obligor Collateral
under the provisions of the Code, shall be deemed received on the earlier of the
date of actual receipt or 3 Business Days after the deposit thereof in the mail.
Each Obligor acknowledges and agrees that notices sent by the Lender Group in
connection with the exercise of enforcement rights against Obligor Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO
THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

(b) THE PARTIES AGREE THAT TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW
ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN, COUNTY OF NEW YORK, STATE OF NEW
YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY OBLIGOR
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH OBLIGOR
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. OBLIGORS AND THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

TO THE EXTENT PERMITTED BY APPLICABLE LAW, OBLIGORS AND THE LENDER GROUP HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. OBLIGORS
AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations.

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that (i) Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (A) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (B) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance, and (C) the
assignor Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $5,000, and (ii) so long as no Event of Default
has occurred and is continuing, such assigning Lender shall obtain the consent
of the Administrative Borrower, which consent shall not be unreasonably withheld
or delayed. Anything contained herein to the contrary notwithstanding, the
payment of any fees shall not be required and the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Obligors and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 16 and Section 17.10 of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Obligors or the
performance or observance by Obligors of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not, solely as a result of such participation, constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Obligors, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant, solely in its capacity as a Participant,
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums; and (v) all amounts payable by Obligors hereunder shall be determined
as if such Lender had not sold such participation; except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the extent permitted by applicable law, be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Obligors, the Collections of
Obligors or their Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant, solely as a Participant, shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.10, disclose all documents and information which it now or hereafter
may have relating to Obligors and their Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that, except in connection with a transaction permitted under Section 7.3(a),
Obligors may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. Except as permitted by Section 15.1, no consent to
assignment by the Lenders shall release any Obligor from its Obligations. A
Lender may assign this Agreement and the other Loan Documents and its rights and
duties hereunder and thereunder pursuant to Section 14.1 and, except as
expressly required pursuant to Section 14.1, no consent or approval by any
Obligor is required in connection with any such assignment.

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Obligors therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Administrative Borrower (on behalf of all Obligors)
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders and Administrative Borrower (on behalf of all Obligors) and
acknowledged by Agent, do any of the following:

(a) increase or extend any Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the percentage of the Commitments that is required to take any action
hereunder,

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

(f) release Collateral other than as permitted by Section 4 or 16.12 or except
as expressly permitted in any Loan Document,

(g) change the definition of Required Lenders or Pro Rata Share,

(h) contractually subordinate any of the Agent’s Liens, except to a Permitted
Lien,

(i) except as expressly permitted in any Loan Document, release any Obligor from
any obligation for the payment of money, or

(j) (i) change the definition of Maximum Revolver Amount or (ii) change
Section 2.1.

Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by Agent or Issuing Lender as applicable, affect the rights
or duties of Agent (including under Section 16) or Issuing Lender, as
applicable, under this Agreement or any other Loan Document. The foregoing
notwithstanding, any amendment, modification, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Obligors,
shall not require consent by or the agreement of Obligors.

15.2 Replacement of Holdout Lender. If any action to be taken by the Lender
Group or Agent hereunder requires the unanimous consent, authorization, or
agreement of all Lenders, and a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement, then Agent upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or, any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Obligors of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its representative under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 16.
The provisions of this Section 16 (other than the proviso to Section 16.11(d))
are solely for the benefit of Agent, and the Lenders, and Obligors and their
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that Wells
Fargo is merely the representative of the Lenders, and only has the contractual
duties set forth herein. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Obligors and their Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Obligors and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management accounts as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Obligors and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Obligors, the
Obligations, the Collateral, the Collections of Obligors and their Subsidiaries,
or otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made in good faith and without gross negligence or
willful misconduct.

16.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except as a result its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by any Obligor or any
Subsidiary or Affiliate of any Obligor, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Obligor or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Obligors or the
books or records or properties of any of Obligors’ Subsidiaries or Affiliates.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Obligors
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

16.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Obligors and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Obligors and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Obligors. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Obligors and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Obligors and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Obligors are obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Obligors and their Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses from the Collections of Obligors and their Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Obligors and without limiting the obligation of Obligors to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out-of-pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Obligors. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

16.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Obligors and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though Wells Fargo were not Agent hereunder, and, in each case, without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding Obligors or their Affiliates and
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Obligors or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and the Administrative Borrower. If Agent resigns under this Agreement,
the Required Lenders shall, in consultation with the Administrative Borrower,
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and the Administrative Borrower, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders, in
consultation with the Administrative Borrower, may agree in writing to remove
and replace Agent with a successor Agent from among the Lenders. In any such
event, upon the acceptance of its appointment as successor Agent hereunder,
(i) such successor Agent shall succeed to all the rights, powers, and duties of
the retiring Agent, (ii) the term “Agent” shall mean such successor Agent and
(iii) the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 16 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Obligors and
their Subsidiaries and Affiliates and any other Person (other than the Lender
Group) party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group.
The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Obligors or their Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Obligors or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender not shall be
under any obligation to provide such information to them.

16.11 Withholding Taxes.

(a) If any Lender is a “foreign person” within the meaning of the IRC such
Lender agrees with and in favor of Agent and Obligors, to deliver to Agent and
Administrative Borrower one of the following before the first payment of any
interest under this Agreement and at any other time reasonably requested by
Agent or Administrative Borrower:

(i) if such Lender is eligible (within such Lender’s reasonable judgment) to
claim an exemption from withholding tax pursuant to its portfolio interest
exception, (A) a statement of the Lender, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of a Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to a Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN;

(ii) if such Lender is eligible (within such Lender’s reasonable judgment) to
claim an exemption from, or a reduction of, withholding tax under a United
States tax treaty, a properly completed and executed IRS Form W-8BEN;

(iii) if such Lender is eligible (within such Lender’s reasonable judgment) to
claim that interest paid under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, two properly completed and executed copies of IRS
Form W-8ECI;

(iv) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.

Each Lender (or assignee of such Lender) that is a “foreign person” within the
meaning of the IRC confirms that, as of the date of this Agreement (or the date
of such assignment), it is entitled to a complete exemption from U.S.
withholding tax on interest or fees received by it from sources in the United
States.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Obligors to such Lender, such Lender agrees to notify Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Obligors to such Lender. To the extent of such percentage amount,
Agent will treat such Lender’s IRS Form W-8BEN as no longer valid. In addition,
in the case of participations, such Lender agrees to deliver to Agent an IRS
Form W8-IMY of the Lender and an IRS Form W9 or W8-BEN of each participant
entitling Borrowers to make payments in the same (or lesser) amounts as if such
participation has not been granted.

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by Section 16.11(a) are not delivered
to Agent, then Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

(e) All payments made by Obligors under this Loan Agreement and under any of the
other Loan Documents will be made without setoff, counterclaim, or other
defense. Except as otherwise required by law, all payments made by Obligors
under this Loan Agreement and under any of the other Loan Documents will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes. Taxes shall mean, any taxes, levies, imposts, duties, fees,
assessments or other charges of a similar nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding any tax, levy, impost,
duty, fee, assessment or other charge of similar nature now or hereafter imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein measured by or based on the net income or net profits of any Lender,
or as a result of a Lender having its residence, place of organization,
principal place of business, or branch or lending office participating in the
transactions set forth herein in such jurisdiction or political subdivision or
taxing authority thereof or therein) and all interest, penalties or similar
liabilities with respect thereto. If any Taxes are so levied or imposed, each
Obligor, as applicable, agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any of the other Loan Documents, including any
amount paid pursuant to this Section 16.11(e) after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for
herein; provided, however, that no Obligor shall be required to increase any
such amounts payable to Agent or any Lender (i) if such Person fails to comply
with the other requirements of this Section 16.11, (ii) if the increase in such
amount payable results from Agent’s or such Lender’s own bad faith, willful
misconduct, or gross negligence, or (iii) on account of any Taxes that would not
have been imposed but for the existence of any present or former connection
between the Lender or Agent and the jurisdiction imposing the Taxes (other than
any such connection arising solely from such Lender’s or Agent’s having
executed, delivered or performed its obligations or received a payment under, or
enforced this Agreement or any other Loan Document) and provided further that
(a) UK Borrower shall not be required to increase any such amount payable to
Agent or any Lender that is not on the date payment is due a UK Qualifying
Lender in excess of the amount that UK Borrower would have had to pay had the
relevant Lender been on the date payment is due a UK Qualifying Lender, and
(b) US Borrower shall not be required to pay any US withholding tax that is
imposed on amounts payable to a Lender that is a “foreign person” within the
meaning of the IRC at the time such Lender becomes a party to this Agreement or
is attributable to such Lender’s failure to comply with Section 16.11(a).
Obligors will furnish to Agent as promptly as possible after the date the
payment of any Taxes is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Obligors.

(f) Each Lender shall, at the request of Agent or Administrative Borrower, use
its best efforts to comply timely with any certification, identification
information, documentation or other reporting requirements if such compliance is
required by law, regulation, administrative practice or an applicable treaty as
a precondition to exemption from, or reduction in the rate of, deduction or
withholding of any Taxes for which any Obligor is required to pay additional
amounts to or for the account of such Lender pursuant to this Section 16.11;
provided that complying with such requirements would not be materially more
onerous (in form, in procedure or in substance of information disclosed) to such
Lender than complying with the comparable information or other reporting
requirements imposed under U.S. tax law, regulations and administrative
practice.

(g) If any Obligor is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 16.11 as a result of a change of law
occurring after the date hereof, then such Lender agrees to designate a
different lending office if such designation will eliminate or reduce such
additional payment which may thereafter accrue and would not, in the good faith
judgment of the Lender, otherwise be materially disadvantageous to such Lender.

(h) If any increased payment by any Obligor is made to or for the account of any
Lender pursuant to this Section 16.11 on account of Taxes then, if any Lender
reasonably determines that it has received or been granted a refund of, credit
against or remission of such Taxes, such Lender shall reimburse to such Obligor
such amounts as such Lender shall determine to be attributable to the relevant
Taxes; provided, that (i) such Lender shall not be obligated to disclose to any
Obligor any information regarding its tax affairs and computations, and
(ii) nothing herein shall be construed so as to interfere with the right of such
Lender to arrange its tax affairs as it deems appropriate.

(i) If any Lender is assigned an interest hereunder by another Person or
designates a new lending office, notwithstanding anything in this Section 16.11,
no Obligor will be required to make payments under this Section 16.11 with
respect to taxes that are imposed on amounts payable to the Lender at the time
the Lender becomes party to this Agreement (or designates a new lending office)
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding tax
pursuant to this Section 16.11.

(j) Each Lender which has made (or is an Assignee of a Lender which made) a UK
Borrower Advance confirms to UK Borrower in respect of such UK Borrower Advance
that it is a UK Qualifying Lender. This confirmation is given as at the date of
this Agreement, in the case of a Lender which is a Lender at the date of this
Agreement, and, in the case of an Assignee, is deemed to be given on the date on
which the Assignee becomes a party to this Agreement.

(k) As used in this Section 16.11, the following terms shall have the following
definitions:

“Treaty Lender” means a Lender which:

(i) is resident (as defined in the appropriate United Kingdom tax treaty) in a
country with which the United Kingdom has a double taxation agreement giving
residents of that country full exemption from taxation on interest by the United
Kingdom;

(ii) does not carry on business in the United Kingdom through a permanent
establishment with which the payment is effectively connected;

(iii) on the date the payment falls due, is (subject only to the completion of
any necessary procedural formalities) entitled to the payment without any
deduction for or on account of taxation on interest by the United Kingdom; and

(iv) has complied in full with its obligations under Section 16.11(f).

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a UK Borrower Advance and which is:

(i) a Lender within the charge to corporation tax by the United Kingdom in
respect of a payment of interest on a UK Borrower Advance made by a person that
was a bank for the purposes of section 349 of the Income and Corporation Taxes
Act 1988 (as defined as of the date hereof in section 840A of the Income and
Corporation Taxes Act 1988) at the time the UK Borrower Advance was made;

(ii) a Person satisfying one of the conditions of section 349B of the Income and
Corporation Taxes Act 1988 at the time the payment is made; or

(iii) a Treaty Lender.

16.12 Collateral and Guaranty Matters.

(a) Notwithstanding anything to the contrary in any other Loan Document, the
Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Lien on any Collateral or the obligations of any
Guarantor hereunder or under its Guaranty or the other Loan Documents (i) upon
the termination of the Commitments and payment and satisfaction in full of all
Obligations (other than unmatured contingent obligations and Bank Product
Obligations), (ii) if such Collateral constitutes property that, or such
Guarantor that is being (or has been) sold or disposed of (A) if a release is
required or desirable in connection therewith and (B) if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) if such Collateral
constitutes property in which no Obligor or its Subsidiaries owned any interest
at the time the Agent’s Lien was granted nor at any time thereafter, or (iv) if
such Collateral constitutes property leased to an Obligor or its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Administrative Borrower at any time, the Lenders will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
or any such Guarantor pursuant to this Section 16.12; provided, however, that
(1) Agent shall not be required to execute any document the terms of which, in
Agent’s Permitted Discretion, would expose Agent to liability or create any
obligation of Agent or entail any consequence to Agent other than the release of
such Lien or Guarantor without recourse, representation, or warranty, and
(2) such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of Obligors in respect of) all interests retained by Obligors,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Obligors or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.

16.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Obligors or any deposit accounts of Obligors now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

16.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Obligors and will
rely significantly upon the Books, as well as on representations of Obligors’
personnel,

(d) agrees to keep in a confidential manner in accordance with Section 17.10,
(i) all Reports and other material, non-public information, regarding Obligors
and their Subsidiaries and their operations, assets, and existing and
contemplated business plans or (ii) any information relating to any agreement to
which an Obligor is a party the terms of which are subject to a confidentiality
provision, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Obligors, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Obligors; and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Obligors to Agent that has not been contemporaneously
provided by Obligors to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Obligors, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

16.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts or any other member of the Lender Group. No Lender shall
be responsible to any Obligor or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

16.19 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Chapman and
Cutler LLP only has represented and only shall represent Wells Fargo in its
capacity as Agent and as a Lender. Each other Lender hereby acknowledges that
Chapman and Cutler LLP does not represent it in connection with any such
matters.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Obligors, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against the Lender Group or Obligors,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto. In the
event two or more agreements made in favor of any member of the Lender Group in
connection with this Agreement grant a Lien in the same Collateral, the fact
that any one such agreement may describe such Collateral in specific terms shall
not be construed to limit any Lien granted in the same Collateral which is
described in general terms in another such agreement.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Amendments in Writing. This Agreement only can be amended by a writing in
accordance with Section 15.1.

17.6 Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.7 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Obligor or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Obligors
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.8 Jurisdiction, Service of Process and Venue.

(a) Each party hereto irrevocably and unconditionally submits, to the extent
permitted by applicable law, to any suit, action or proceeding with respect to
this Agreement or any other Loan Document or any judgment entered by any court
in respect thereof to the jurisdiction of (i) the United States District Court
for the Southern District of New York or the Supreme Court of the State of New
York, County of New York, and any appellate court from any thereof, and (ii) to
the courts of its own corporate domicile, at the election of the plaintiff, in
respect of actions brought against it as a defendant, and irrevocably submits to
the non-exclusive jurisdiction of each such court for the purpose of any such
suit, action, proceeding or judgment.

(b) Each Foreign Obligor hereby irrevocably appoints C T Corporation System, in
New York, New York (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, 13th Floor, New York, NY 10011, as its agent and true and
lawful attorney-in-fact in its name, place and stead to accept on behalf of such
Obligor and its Collateral service of copies of the summons and complaint and
any other process which may be served in any such suit, action or proceeding
brought in the State of New York, and each Obligor agrees that the failure of
the Process Agent to give any notice of any such service of process to such
Obligor shall not, to the extent permitted by applicable law, impair or affect
the validity of such service or, the enforcement of any judgment based thereon.
Such appointment shall be irrevocable as long as the Obligations are
outstanding, except that if for any reason the Process Agent appointed hereby
ceases to act as such, each Foreign Obligor will, by a writing reasonably
satisfactory to Agent, appoint another Person in the Borough of Manhattan, New
York as such Process Agent subject to the approval of the Agent. Each Foreign
Obligor hereby further irrevocably consents to the service of process in any
suit, action or proceeding in the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, County of
New York by the mailing thereof by Agent or any Lender by registered or
certified mail, postage prepaid, to such Obligor at its address set forth
beneath its signature hereto. Each Foreign Obligor covenants and agrees that it
shall take any and all reasonable action, including the execution and filing of
any and all documents, that may be necessary to continue the designation of a
Process Agent pursuant to this Section in full force and effect and to cause the
Process Agent to act as such.

(c) Nothing herein shall in any way be deemed to limit the ability of Agent or
any Lender to serve any such process or summons in any other manner permitted by
applicable law.

(d) Each Obligor hereby irrevocably and unconditionally waives, to the extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document brought in the United
States District Court for the Southern District of New York or in any New York
State Court sitting in the Borough of Manhattan, New York, or in any appellate
court from any thereof, and hereby further irrevocably waives, to the extent
permitted by applicable law, any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum and any
right to which it may be entitled on account of place of residence or domicile.
A final judgment (in respect of which time for all appeals has elapsed) in any
such suit, action or proceeding shall be conclusive and may be enforced in any
court to the jurisdiction of which any Obligor is or may be subject, by suit
upon judgment or in any other manner permitted by applicable law. Nothing in
this Agreement shall affect any right that Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against any
Obligor or its Collateral in the courts of any jurisdiction.

17.9 Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due under the Loan Documents in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Agent could purchase Dollars with such other currency at
New York City on the Business Day preceding that on which final, nonappealable
judgment is given.

(b) The obligations of each Obligor in respect of any sum due to the Agent and
the Lenders under the Loan Documents shall, notwithstanding any judgment in a
currency other than Dollars, be discharged only to the extent that on the
Business Day following receipt by Agent of any sum adjudged to be so due in such
other currency, Agent may, in accordance with normal, reasonable banking
procedures, purchase Dollars with such other currency. If the amount of Dollars
so purchased is less than the sum originally due to Agent and the Lenders in
Dollars, each Obligor agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
Agent and the Lenders against such loss.

17.10 Confidentiality. The Agent and the Lenders each individually (and not
jointly or jointly and severally) agree that (i) material non-public information
regarding Obligors and their Subsidiaries, their operations, assets, and
existing and contemplated business plans, and (ii) any information relating to
any agreement to which an Obligor is a party the terms of which are subject to a
confidentiality provision shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, provided that any such Person shall have agreed to receive such
information hereunder subject to the terms of this Section 17.10 or a similar
confidentiality agreement, (b) to Subsidiaries and Affiliates of any member of
the Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.10, (c) upon notice to the
Administrative Borrower, as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) upon notice to the Administrative
Borrower, as may be agreed to in advance by any Obligor or any of its
Subsidiaries or as required by any Governmental Authority pursuant to any
subpoena or other legal process, (e) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section 17.10, and (g) in connection with
any litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents. The
provisions of this Section 17.10 shall survive the payment in full of the
Obligations.

17.11 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.12 US Borrower as Agent for Borrowers. To the extent permitted by applicable
law, each Borrower hereby irrevocably appoints US Borrower as the borrowing
agent and attorney-in-fact for all Borrowers (the “Administrative Borrower”)
which appointment shall remain in full force and effect unless and until Agent
shall have received prior written notice signed by each Borrower that such
appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide Agent with all notices
with respect to Advances and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Advances and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.

17.13 Reaffirmation. In connection with the execution and delivery of this
Agreement, each Guarantor hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under the Loan Documents to
which it is a party and hereby undertakes to pay and perform the same, as such
obligations may have been increased, extended or otherwise modified as a result
of this Agreement and any other document executed by any Person in connection
therewith and, to the extent such Guarantor granted Liens on or security
interests in any of the Collateral pursuant to any such Loan Document, hereby
ratifies and reaffirms such grant of security and confirms and agrees that such
Liens and security interests hereafter continue to secure all of the Obligations
and all other obligations of the Obligors pursuant to the terms of the Loan
Documents and shall extend to secure the Obligations and all other obligations
of the Obligors pursuant to the terms of the Loan Documents to the extent the
same are varied, increased, extended or otherwise modified by this Agreement and
any other documents executed by any Person in connection therewith.

17.14 No Novation. The appearing parties herein declare that all the terms and
conditions of the Original Loan Agreement continue to remain, as herein amended,
in full force and effect and by these presents the appearing parties hereby
ratify, reaffirm and confirm all the terms and conditions of the Original Loan
Agreement and further declare that it is their express intention that the
transactions set forth in this Agreement shall in no way, manner of form be
construed or be interpreted as an extinctive novation of any of the obligations
and agreements set forth in the Original Loan Agreement.

[Signature page to follow.]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (FOREIGN HOLDINGS), INC.,
formerly known as Modular (Foreign Holdings) Inc.,
an exempted company organized under the laws of the Cayman Islands, as an
Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: President / Director
 
IN THE PRESENCE OF:
Witness: _/s/ Kelly Maze     
 
Name:      Kelly Maze     
 
 
SMART MODULAR TECHNOLOGIES (DE), INC.,
formerly known as Modular, Inc.,
a Delaware corporation, as an Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: President / Director
 
 
SMART MODULAR TECHNOLOGIES, INC.,
as successor by merger to Modular Merger Corporation,
a California corporation, as an Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: CEO / President / Director
 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (EUROPE) LIMITED,
a company organized under the laws of England and Wales, as an Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: Director
 
By: /s/ A. Nguyen
 
Name: Ann Nguyen
 
Title: Secretary
 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (PUERTO RICO) INC.,
an exempted company organized under the laws of the Cayman Islands, as an
Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: CEO / President / Director
 
IN THE PRESENCE OF:
By: /s/ A. Nguyen
 
Name: Ann Nguyen
 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (WWH), INC.,
an exempted company organized under the laws of the Cayman Islands, as an
Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: CEO / President / Director
 
IN THE PRESENCE OF:
By: /s/ A. Nguyen
 
Name: Ann Nguyen
 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (GLOBAL), INC.,
an exempted company organized under the laws of the Cayman Islands, as an
Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: Director
 
IN THE PRESENCE OF:
Witness: _/s/ Kelly Maze     
 
Name:      Kelly Maze     
 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (DH), INC.,
an exempted company organized under the laws of the Cayman Islands, as an
Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: Director
 
IN THE PRESENCE OF:
Witness: _/s/ Kelly Maze     
 
Name:      Kelly Maze     
 
 
EXECUTED AS A DEED BY:
 
SMART MODULAR TECHNOLOGIES (CI), INC.,
an exempted company organized under the laws of the Cayman Islands, as an
Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: Director
 
IN THE PRESENCE OF:
Witness: _/s/ Kelly Maze     
 
Name:      Kelly Maze     
 
 
SMART MODULAR TECHNOLOGIES INDÚSTRIA DE COMPONENTES ELETRÔNICOS LTDA.,
a limited liability company (sociedade limitada) organized under the Federative
Republic of Brazil, as an Obligor
By: /s/ Rogerio D. J. Nunes
 
Name: Rogerio D. J. Nunes
 
Title: General Manager
 
 
MODULAR BRASIL PARTICIPAÇÕES LTDA.,
a limited liability company (sociedade limitada) organized under the Federative
Republic of Brazil, as an Obligor
By: /s/ Rogerio D. J. Nunes
 
Name: Rogerio D. J. Nunes
 
Title: General Manager
 
 
SMART MODULAR TECHNOLOGIES SDN. BHD.,
a corporation organized under the laws of Malaysia, as an Obligor
By: /s/ Iain MacKenzie
 
Name: Iain MacKenzie
 
Title: Director
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent and as a Lender
By: /s/ Karen Byler
 
Name: Karen Byler
 
Title: Senior Vice President
 

3

EXHIBITS AND SCHEDULES

     
Exhibit A-1
Exhibit C-1
Exhibit C-2
Exhibit C-3
Exhibit C-4
Exhibit G-1
Exhibit L-1
  Form of Assignment and Acceptance
Form of Compliance Certificate
Intentionally Omitted
Intentionally Omitted
Form of Copyright Security Agreement
Form of Guaranty Agreement
Form of LIBOR Notice

Exhibit O-1 Form of Opinion from Ann Nguyen, General Counsel to the Obligors
Exhibit O-2 Form of Opinion from Davis Polk & Wardwell, special New York counsel
to the Obligors

     
Exhibit O-3
Exhibit O-4
Exhibit O-5
  Form of Opinion from Morris, Nichols, Arsht & Tunnell,
special Delaware counsel to US Buyer
Form of Opinion from White & Case, special California
counsel to US Borrower
Form of Opinion from Maples and Calder, special Cayman
Islands counsel to Foreign Holdings and PR Borrower

Exhibit O-6 Form of Opinion from Pietrantoni Mendez & Alvarez LLP, special
Puerto Rican counsel to PR Borrower
Exhibit O-7 Form of Opinion from Shearn Delamore & Co., special Malaysian
counsel to Smart Modular Malaysia



    Exhibit O-8 Form of Opinion from Machado, Meyer, Sendacz e Opice Advogados,
special Brazilian counsel to Smart Modular Brazil, relating to the Modular
Brazil Pledge Agreement

Exhibit O-9 Form of Opinion from Mayer, Brown, Rowe & Maw LLP, special United
Kingdom counsel to UK Borrower

         
Exhibit O-10
Exhibit P-1
Exhibit P-2
Exhibit P-4
Exhibit P-5
Exhibit P-6
Exhibit P-8
Exhibit P-9
Exhibit T-1
Exhibit U
  Form of Opinion from Tods Murray LLP, special
Scottish
Form of Patent Security Agreement
Form of PR Borrower Pledge Agreement
Form of Smart Modular Malaysia Pledge Agreement
Form of UK Borrower Pledge Agreement
Form of US Borrower Pledge Agreement
Form of Modular Brazil Pledge Agreement
Form of Smart Modular Brazil Pledge Agreement
Form of Trademark Security Agreement
Existing Lender Assignment and Acceptance   counsel to UK Borrower











 
       
Schedule A-1
Schedule A-2
Schedule C-1
Schedule D-1
Schedule I
Schedule P-1
Schedule 2.7(a)
Schedule 3.1(f)
Schedule 3.1(j)
Schedule 5.7(a)
Schedule 5.7(b)
Schedule 5.7(c)
Schedule 5.7(d)
Schedule 5.8(b)
Schedule 5.8(c)
Schedule 5.10
Schedule 5.14
Schedule 5.16
Schedule 5.18
Schedule 5.20
Schedule 5.22
  Agent’s Account
Authorized Persons
Commitments
Designated Account
Inactive Subsidiaries
Permitted Liens
Cash Management Banks
List of Material Foreign Jurisdictions of Borrowers
List of Material Foreign Jurisdictions of Guarantors
States of Organization
Chief Executive Offices
FEINS
Commercial Tort Claims
Capitalization of Obligors
Capitalization of Obligors’ Subsidiaries
Litigation
Environmental Matters
Intellectual Property
Deposit Accounts and Securities Accounts
Corporate Chart
Permitted Indebtedness  






















                         
1.
  DEF   INITIONS AND CONSTRUCTION 2   /sc>
 
    1.1     Definitions
    2  
 
    1.2     Accounting Terms
    42  
 
    1.3     Code
    42  
 
    1.4     Construction
    42  
 
    1.5     Schedules and Exhibits
    43  
2.
          LOAN AND TERMS OF PAYMENT     43  
 
    2.1     Advances
    43  
 
    2.2     Intentionally Omitted
    44  
 
    2.3     Borrowing Procedures and Settlements
    44  
 
    2.4     Payments
    52  
 
    2.5     Overadvances
    57  



  2.6   Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations 57  

                                2.7Cash Management
    59         2.8Crediting Payments
    60         2.9Designated Account
    60         2.10Maintenance of Loan Account; Statements of Obligations
    61         2.11Fees
    61         2.12Letters of Credit
    62         2.13LIBOR Option
    68         2.14Capital Requirements
    71  
3.
          CONDITIONS; TERM OF AGREEMENT     71         3.1Conditions Precedent
to Effectiveness of this Agreement
    71         3.2Conditions Subsequent to the Initial Extensions of Credit
    75         3.3Conditions Precedent to all Extensions of Credit
    76         3.4Term
    76         3.5Effect of Termination
    76         3.6Early Termination by Borrowers
    77  
4.
          CREATION OF SECURITY INTEREST     78         4.1Grant of Security
Interest
    78         4.2Negotiable Collateral
    78  



  4.3   Collection of Accounts, General Intangibles, and Negotiable Collateral
78  



  4.4   Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required 79  

                                4.5Power of Attorney
    80         4.6Right to Inspect
    80         4.7Control Agreements
    80  
5.
          REPRESENTATIONS AND WARRANTIES     81         5.1No Encumbrances
    81  



  5.2   Eligible US Accounts; Eligible PR Accounts; and Eligible UK Accounts 81
 

                 
5.3
  Eligible US Inventory
    82  
5.4
  Equipment
    82  
5.5
  Location of Inventory and Equipment
    82  
5.6
  Inventory Records
    82  



  5.7   Jurisdiction of Organization; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims 82  

                                5.8Due Organization and Qualification;
Subsidiaries
    82         5.9Due Authorization; No Conflict
    83         5.10Litigation
    84         5.11Financial Statements; Material Adverse Change
    84         5.12Fraudulent Transfer
    85         5.13Employee Benefits
    85         5.14Environmental Condition
    85         5.15Brokerage Fees
    86         5.16Intellectual Property
    86         5.17Leases
    86         5.18DDAs
    86         5.19Complete Disclosure
    86         5.20Corporate Structure
    87         5.21Inactive Subsidiaries
    87         5.22Indebtedness
    87  
6.
          AFFIRMATIVE COVENANTS     87         6.1Accounting System
    87         6.2Intentionally Omitted
    87         6.3Financial Statements, Reports, Certificates
    89         6.4Returns
    91         6.5Maintenance of Properties
    91         6.6Taxes
    91         6.7Insurance
    92         6.8Location of Inventory and Equipment
    93         6.9Compliance with Laws
    93         6.10Leases
    93         6.11Existence
    93         6.12Environmental
    93         6.13Disclosure Updates
    94         6.14Formation of Subsidiaries
    94         6.15Post Closing Matters
    94  
7.
          NEGATIVE COVENANTS     95         7.1Indebtedness
    95         7.2Liens
    96         7.3Restrictions on Fundamental Changes
    96         7.4Disposal of Assets
    97         7.5Change Name
    97         7.6Nature of Business
    97         7.7Prepayments and Amendments
    97         7.8Change of Control
    98         7.9Consignments
    98         7.10Distributions
    98         7.11Accounting Methods
    99         7.12Investments
    99         7.13Transactions with Affiliates
    99         7.14Intentionally Omitted
    100         7.15Intentionally Omitted
    100         7.16Inventory and Equipment with Bailees
    100         7.17Financial Covenants
    100  
8.
          EVENTS OF DEFAULT     100  
9.
          THE LENDER GROUP’S RIGHTS AND REMEDIES     103         9.1Rights and
Remedies
    103         9.2Remedies Cumulative
    105  
10.
          TAXES AND EXPENSES     105  
11.
          WAIVERS; INDEMNIFICATION     106         11.1Demand; Protest; etc
    106         11.2The Lender Group’s Liability for Obligor Collateral
    106         11.3Indemnification
    106  
12.
          NOTICES     107  
13.
          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     108  
14.
          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS     109  
      14.1Assignments and Participations
    109         14.2Successors
    111  
15.
          AMENDMENTS; WAIVERS     111         15.1Amendments and Waivers
    111         15.2Replacement of Holdout Lender
    113         15.3No Waivers; Cumulative Remedies
    113  
16.
          AGENT; THE LENDER GROUP     113         16.1Appointment and
Authorization of Agent
    113         16.2Delegation of Duties
    114         16.3Liability of Agent
    114         16.4Reliance by Agent
    115         16.5Notice of Default or Event of Default
    115         16.6Credit Decision
    115         16.7Costs and Expenses; Indemnification
    116         16.8Agent in Individual Capacity
    117         16.9Successor Agent
    117         16.10Lender in Individual Capacity
    117         16.11Withholding Taxes
    118         16.12Collateral and Guaranty Matters
    121         16.13Restrictions on Actions by Lenders; Sharing of Payments
    122         16.14Agency for Perfection
    123         16.15Payments by Agent to the Lenders
    123         16.16Concerning the Collateral and Related Loan Documents
    123  



  16.17   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information 123  

                                16.18Several Obligations; No Liability
    124         16.19Legal Representation of Agent
    125  
17.
          GENERAL PROVISIONS     125         17.1Effectiveness
    125         17.2Section Headings
    125         17.3Interpretation
    125         17.4Severability of Provisions
    125         17.5Amendments in Writing
    126         17.6Counterparts; Telefacsimile Execution
    126         17.7Revival and Reinstatement of Obligations
    126         17.8Jurisdiction, Service of Process and Venue
    126         17.9Judgment Currency
    127         17.10Confidentiality
    128         17.11Integration
    128         17.12US Borrower as Agent for Borrowers
    128         17.13Reaffirmation
    129         17.14No Novation
    129  

4